 BOVEEAND CRAIL CONSTRUCTION COMPANYBovee and Crail Construction Company and FranklinJohnson;WilliamMoraga,Robert Boston. Cases31-CA-4770-1,31-CA-4770-2,and 31-CA-4770-3June 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn August 20, 1975, Administrative Law JudgeWilliam J Pannier III issued the attached Decisionin this proceeding Thereafter, Respondent filed ex-ceptions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewithThe Administrative Law Judge found that Re-spondent violated Section 8(a)(1) of the Act by dis-charging employees Franklin Johnson and WilliamMoraga and Supervisor Robert Boston because theyengaged in activities protected by Section 7 of theAct, specifically the sending of a letter as members oftheUnion's executive board to J R Collins,Respondent's general foreman and a member of theUnion The three alleged discriminatees were mem-bers of the Union's executive board The text of theletter,mailed on August 13, 1974,2 to Collins, and onwhich appeared the signatures of all executive boardmembers readsThe Executive Board of Local Union No 484requests your presence at a meeting to be held atthis Local Union office, 1955, N Ventura Ave-nue, Ventura, Calif The meeting will convene at7 30 p in August 26, 1974 The purpose of thismeeting is to discuss ways and means of havingamore harmonious job, both for the mutualbenefit of the local union members and the Con-tractors jobYour failure to appear at this meeting, will givejust cause to be disciplined by the Executivei In the absence of exceptions thereto, we adopt,pro formathe Adminis-trative Law Judge s rationale for denying Respondent's motion for deferralto arbitrationMembers Fanning and Jenkins would not in any event deferto arbitration in this proceeding for the reasons set forth in their dissents inCollyer InsulatedWere, A Gulf and Western Systems Co,192 NLRB 837(1971), and subsequent cases2 All dates herein are 1974509Board, under Article XII, Paragraph 2, of theLocal Union 484 By-Laws 3Johnson, Moraga, and Boston were discharged onAugust 15 The Administrative Law Judge foundthat they were terminated because they had engagedin the protected activity of co-signing the letter fromtheUnion's executive board to CollinsWe agreewith the finding that they were terminated for send-ing theletter,but we find, however, thatthe signingand sending of the letter to Collins were activities notprotected by Section 7 of the Act We, therefore, findthe discharges not violative of Section8(a)(1)It is well settled that employeeswho engage in in-traunion activity are protected from reprisal or dis-crimination by their employer However, where suchactivity transcends purely internal union affairs andinterferes with a supervisor-member's conduct in thecourse of representing the interests of his employer,the activity may be violative of Section 8(b)(1)(B) ofthe Act and thereforelose itsprotection 4InFlorida Power & Light Co,1the Supreme Courtheld that whether or not a union violatesSection8(b)(1)(B) by disciplining 6 a supervisor-member de-pends on whether that discipline may adversely af-fect the supervisor's performance of his 8(b)(1)(B)dutiesThus, the Court saidThe conclusion is thus inescapable that aunion's discipline of one of its members who is asupervisory employee can constitute a violationof §8(b)(1)(B) only when that discipline may ad-versely affect the supervisor's conduct in per-forming the duties of, and acting in his capacityas, grievance adjuster or collective bargainer onbehalf of the employer [417 U S at 804-805 ]A Board majority has interpreted the SupremeCourt's holding inFlorida Power & Lighttomean,sThe test of art XII, par 2 of the bylaws was reproduced on the lowerlefthand corner of the letter sent to Collins and provides thatMembers may be disciplined by the Executive Board for failure toappear before the Executive Board once so ordered by the businessmanager of the Local Union or his representative The Executive Boardmay request such officers and/or members to meet with them at anytime they deem necessary4Industrial First Inc197 NLRB 714 (1972), where the Board held that itwas not a violationof the Act foran employer to discharge a union officialbecause he provoked a supervisor-member into resigning as a supervisorThere the employee threatened to bring intraunion charges against the su-pervisorThe discharged employee was president of the local union andacting business agent immediately preceding his discharge The absence ofany finding in that case that the union violated Sec 8(b)(1)(B) of the Actsuggestsonly thatno such charge had been filed and the issue was notbefore the Board5Florida Power & Light Co v International Brotherhood of ElectricalWorkers, Local 641, et al,417 U S 790 (1974)6 The Board has held that a threat to discipline a supervisor-member iscoercive and may violate Sec 8(b)(1)(B) SeeIndustrial First,Inc, supraSeealsoSan Francisco-Oakland Mailers Union No 18,InternationalTypographtcal Union (Northwest Publications, Inc),172 NLRB 2173 (1968)224 NLRB No 71 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDinter alga,that in situations where the disciplined su-pervisor has engaged only in the performance of su-pervisory activities (not lirnited to grievance adjust-ment or collective bargaining), a union's discipliningof that supervisor violates Section 8(b)(1)(B) of theAct because "it is reasonably likely that an adverseeffect will carry over to the supervisor's performanceof his 8(b)(1)(B) duties"7In theOakland Mailerscase,supra,the union citedseveral supervisor-members to appear before the ex-ecutive committee to answer certainallegations ofviolation by individuals covered by the collective-bargaining agreement The Board concluded that theunion violated Section 8(b)(1)(B), finding that theunion's actions, including citations, fines, and threatsof citation, were designed to change the employer'srepresentatives from persons representing the view-point ofmanagementto persons responsive or sub-servient to the union's will The Supreme Court as-sumed,without deciding, that the Board's decision inOakland Mailersfell within the outer limits of the testenunciated by the CourtTurning to the record in the instant case, the lettersent by theunionexecutive board to Collins statedthat the purpose of the meeting to which he was sum-moned was "to discuss ways and means of having amore harmonious job, both for the mutual benefit ofthe local union members and the Contractors fob "As stated earlier, Collins was threatened with disci-pline in the event that he failed to appear at themeetingBoston, who is chairman of theunion exec-utive board testified that, although he did not consid-er that they were summoning an agent for Respon-dent to the meeting,"we called the general foremanbefore the Executive Board, and that is as highas you can go " Boston also stated that Collins wasnot called to themeeting asa representative of Re-spondent, "but he would have a more inside trackwith Bovee and Crail " None of the members of theexecutive board who testified could recall whetherany other supervisors had received a letter like theone sentto Collins Following the receipt of the let-ter,Collins became upset, and according to Collins'uncontroverted testimony Boston admitted that hethought the letter would have that effect on CollinsOn August 15, 1974, 1 day after the receipt of theletter,Respondent discharged Boston, Johnson, andMoraga The Administrative Law Judge found, andwe agree, that the discharges were effectuated be-cause the three employees had signed the aforemen-tioned letter from the Union's executive board toCollinsThe Administrative Law Judge found, how-ever, that the activity was protected because the testi-mony concerning the events which transpired at theAugust 26 executive boardmeetingdo notdiscloseany effort by Boston, Moraga, or Johnson to dictatethemanner in which Collins should perform his su-pervisory dutiesAlthough the record evidence con-cerning the August 26 meeting is somewhat contra-dictory,we need not resolve such conflicts, for wefind that the discussions at the August 26 meetinghave absolutely no relevance to the issue of whetherthe sending of the letter to Collins on August 13 wasprotected activityThe meeting took place 11 daysafter Boston, Moraga, and Johnson were terminatedThe tendency of the threat of discipline to affect Col-lins'activities as an 8(b)(1)(B) representative canhardly be determined from later conduct towardsCollins by persons previously terminated for makingthe threat It is the letter threatening Collins withdiscipline for failing to attend the meeting which isour concern hereWe conclude that the summoning of Collins to themeeting, and the explicit threat of discipline,' wasclearly calculated to interfere with Respondent's con-trol over its own representative The record indicatesthat many grievances had been filed with the Unionby employees who were concerned over the distribu-tion of overtime, and it is quite clear that Collins wasdirected to attend the meeting because he was be-lieved to be high enough in management to changeRespondent's position with respect to the grievances,particularly those involving the assignment of over-time It is noteworthy that the record reveals nounion complaints, charges, orgrievancesagainst Col-lins, and their absence indicates that no intraunionproblems were involvedWe find, rather, that Collinswas threatened with discipline and summoned to themeeting because of the underlying differences be-tween the Union and Respondent, and that the ac-tion of the union executive board was designed tocoerce Respondent's representative, Collins, into rep-resenting the viewpoint of the Union with respect tobargainable subjects As we said inOakland Mailers,supra,inenactingSection8(b)(1)(B),Congresssought to prevent the very evil involved herein-union interference with an employer's control overits own representative The fact that the Union mayhave sought substitution of attitudes rather than per-sons, and may have exerted its pressures on Respon-dent by indirect rather than direct means, cannot al-'We cannot find as does the Administrative Law Judge,that because themeeting did not infringe upon Respondent's relationship with the Union7 SeeChicagoTypographical Union No 16 (Hammond Publishers Inc)216then neither does the threat to discipline Collins for failing to attend thatNLRB 903 (1975), andNewYork TypographicalUnion No 6 Internationalmeeting At the time Collins was threatened,he was not told of the preciseTypographical Union AFL-CIO (DailyRacingForm, a subsidiary of Trianglepurpose of the meeting,and we do not treat the various parts of the letterPublicationsInc)216 NLRB 896 (1975)separately but instead consider it as a whole BOVEE AND CRAIL CONSTRUCTION COMPANY511ter the ultimate fact that pressure was exerted herefor the purpose of interfering with Respondent's con-trol over its representativeThe thrust of our dissentingcolleague'sanalysisappears to be that the Union must be consideredonly as an entity, and that itsagents arenot individu-ally culpable as employeesso long asthey are assist-ing the Union That is simply not the law Employ-ees, actingon behalf of the Union, may under certaincircumstances lose the protection of the Act whenthey engage in slowdown activities, disparage theiremployer's product, or participate in a strike or inpicketing in violation of a no-strikeclause IOur dis-senting colleague would, without legal justification,insulate the perpetrators of the unlawful act from theact itselfWe cannot accept that reasoning As thepoet has said, "How can we know the dancer fromthe dance9"We conclude that the activities of Boston, John-son, and Moraga, in connection with the August 13letter,were not protected by Section 7 of the ActAccordingly,Respondent did not violate the Actwhen it discharged them for engaging in the afore-mentioned activity Therefore, we shall dismiss thecomplaint in its entiretyORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entiretyMEMBER FANNING, dissentingThe Employer is the Respondent in this proceed-ing It is here because it discharged three union mem-bers for assisting their Union by serving on its execu-tive board and signing official correspondence on itsbehalfAll pretense that the three were dischargedbecause of their conduct as employees has now beendropped However, their right to assist a labor orga-nization free of employer retaliation is held forfeitbecause their Umon is found to have violated Sec-tion 8(b)(1)(B) I think that is wrong and contrary tothe design of the ActThe facts are simple, the Union's executive boardsent a letter to a union member-J R Collins, theRespondent's general foreman-requesting him toappear before the board The letter, a form regularlyused, noted that members could be disciplined if theydid not appear Relying on little more, the majority9 InStone & Webster Engineering Corporation,215 NLRB 517 (1974), theBoard held that the employer properly discharged an employee who was theunion vice president and job steward because he engaged in picketing whichwas in violation of a no-strike clause and which had an object of changingthe employer's work assignmentfinds that the Union violated Section 8(b)(1)(B) Itthen reasons that any assistance to the Union in thatconnection is not protected "where such activitytranscends purely internal union affairs [it may vio-late the Act] and thereforelose itsprotection" 10I take that to mean that unlawful activity is unpro-tectedThat proposition has the ring of common-sense,but it has an obvious, somewhat paradoxical,corollary that which is protected is not unlawfulHowever, we may maintain both propositions with-out contending with the paradox if properattentionis paid to the fact that the executive board membershave a dual status, that as union membersas well asthat as employees, and that the Act is constructedwith care to insulate an employee's job from his orga-nizational rightsWith that in mind, our paradox iseasily resolved, for the assistance an employee ren-ders to a labor organization as an employee is not thesamething as his "unlawful" official action 11 Thelatter is attributable only to the union, not to theindividual as an employeeIt is only by construing the employees'assistanceto the Umon as though it were limited to the unlaw-ful activity, unmindful of the complexities of the Actand its central design, that this result can be justi-fied 12Give it any other interpretation and theRespondent's action is simply the archetypal unfairlabor practice the cause for the discharges arose out-side the employment relation in the course of officialunion duty 13 The executive board members did not,and could not, violate Section 8(b)(1)(B) as employ-ees because it is a violation which can be committedonly by a labor organization It is only because theydid not act as employees or natural persons, but asunion representatives, that there is any basis for find-ing that the Union engaged in unlawful activity Hadthey acted as employees rather than in their unioncapacity, it could not even be argued that they, or theUnion, had violated Section 8(b)(1)(B)10A single case decided without citation or legal explication is urged forthe proposition that an employer may retaliate against an employee for hisaction as a union official and not as a natural personIndustrial First, Inc197 NLRB 714 (1972) Whatever the merits of the decision in that case, thereported facts do not establish that the employee was a union official at thetime or that he was acting in an official capacity, the absence of any findingthat the union had violated the Act suggests that he was not11The majority analyzes the legal situation as though no labor organiza-tion were involved and we were merely considering "concerted activityrather than assistance to a labor organization The former is protected orunprotected depending upon whether its objective is protected, assistance toa labor organization is itself a protected activity12CfN L R B v Drivers Chauffeurs and Helpers Local Union No639,International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America [Curtis Brothers],362 U S 274 292 (1960)13Compare employee participation in a strike striking employees actwithin the employment relation by withholding their services as employeesand that is true whether or not they are also union officials Even then wedo not automatically conclude that any misconduct renders their participa-tion in the strike unprotected It may be so interwoven with protected activi-ty that it must be balanced against any misconduct by the employer 512DECISIONSOF NATIONALLABOR RELATIONS BOARDEvenassumingthere was justification for somereasonable action by the Respondent, the dischargescannot be condoned because their effect is not rea-sonably limited to the Union's treatment of CollinsDischarge of union officials for their action in thatcapacity, and outside the employmentrelation, is in-herently destructive of the right to assist a labor orga-nizationWe are obligated, then, to "exercise [our]duty to strike the proper balance between the assert-ed businessjustifications and the invasion of employ-ee rights in light of the Act and its policy," 14 but theburden is on the Respondent Even if the effect onemployee rights had been slight, so long as theycould have been affected to some extent, the Respon-dent would still have the burden of establishing thatitwas motivated by legitimate objectives 15An employer which is the target of unlawful unionaction may well wish to respond, and the protectionof its rights under the Act may well be legitimate andsubstantial business justification as contemplated byGreat Dane, supraIt is not debatable that when thebasic rights of employees under the Act come intoconflict with the basic rights of employers, the em-ployer is entitled to respond to preserve its rights Butnot with unfettered latitude, the employer's responsemust be no more than sufficient to its legitimate ob-jective 16The Respondent's discharge of union executiveboard members fails that test An employer's actionswhich infringe upon basic employee rights, even if alegitimate objective has been demonstrated, mustnonetheless be reasonably calculated to secure thatobjective, and no more, before the rights of the em-ployees must give way Not only was a more effectivealternative open to the Respondent, but the path itdid pursue was one which could vindicate its rightsonly by going beyond any legitimate objective andrestraining employees in the exercise of their right toassist alabor organization Its response reached onlyits employees, not the Union they servedIf the Union violated the Act, the Respondent hadonly to turn to the Act for protection Had it done so,therewould be no need now to disentangle theRespondent's rights from the rights of its employeesUnder the law, the Respondent could have reachedtheUnion, the party allegedly guilty of restrainingand coercing the Respondent, and restrained it fromlike acts in the future Only if the Union had notacted unlawfully could the Respondent have gainedby taking direct action against its employeesThe Respondent, lacking any need for direct ac-14N L R B v Great Dane Trailers Inc388 U S 26 33-34 (1967)15 Idat 3416H & F Binch Co Plant of the Native Laces and Textile Division ofIndian Head Inc v NLRB456 F 2d 357 (C A 2 1972)tion against its employees,17 action not reasonablycalculated to secure a legitimate objective, cannot besaid to have had a legitimate objective Against thatweighs not only the rights of its employees, but alsothe legal consequences of vindication of the Respon-dent which cannot readily be confined to the facts ofthis caseIf an employee is accountable to his employer foraction asa union official, which can be unlawful andunprotected only if charged to a labororganization,thereisno reasonwhy an employer cannot dis-charge a union member who votes in favor of anyunlawful action by his union Certainly an employerwould be acting lawfully should it discharge a unionmember who, as a union negotiator, unlawfully per-sistedin urging a position outside the scope of man-datory bargaining-even with another employer Inthe future no action by a union member could safelybe assumed to be free from his employer's judgmentIt isparticularly troublesome that this far-reachingdecision should be based on a claim of unlawfulunion action which rests on only marginal legal andfactual footings Section 8(b)(1)(B) prohibits a unionfrom restraining or coercing an employer in the se-lection of his representative for the purpose of collec-tive bargaining or adjusting grievances But there isno evidence that the Union summoned Collins inconnection with his performance of either duty, oreven that he had such dutiesThe testimony of the Respondent's project manag-er,Denny, as well as that of Collins, establishes thatalldecision-making authority was concentrated inDennyDenny testified that he intentionally re-tained, to the exclusion of Collins, the authority todeal with both the Union and grievances-the sub-jects of Section 8(b)(1)(B) The Respondent does notexcept to the absence of any finding that Collins wasits representative for those purposes, doesnot arguethat he was, and urges no testimony which could leadto that conclusion It merely indulges itself in a pre-sumption that Collins was its representative, and themajority humors the Respondent in that presump-tionThe majority finds that Collins was directed to at-tend the meeting because he was thought capable ofchanging the Respondent's position concerning over-17 1 do not imply that an employer or its employees is restricted to theAct s procedures in protecting rights That, however, is a realistic alternativewhich must be taken into consideration when weighing competing interestsunder the Act So too is the presence or absence of a need for immediateactionwhich may turn on the likelihood and extent of irremediable injuryshould action be delayed The latter of course is the standard for securingan injunction pending disposition of a proceeding Thus should it be con-tended that the Respondent might have suffered irreparable damage whilewaiting the results of a Board proceeding the short answer is that if thecontention is true an adequate, and once again more effective remedy isstill available BOVEE AND CRAIL CONSTRUCTION COMPANY513time, a bargamablematter Although Collins had noauthority at all in that area, the Union is found tohave coerced the Respondent's representative-Col-lins-with respect to bargainable mattersRelyingprincipally onOakland Mailers,"as interpreted inlatercases,themajorityconcludesthatCollins'forced appearance in connection with a bargainablematter might affect the performance of his duties fortheRespondent and, therefore, violated Section8(b)(l)(B)That conclusion is rationalized in light of Collins'testimony that when he appeared before the execu-tive board no grievances were discussed and thatthere was no attempt to sway him, by rejecting con-sideration of events occurring after the Union's letterwas sent to Collins 19 The majority reasons that theUnion sought to coerce Collins as the Respondent'srepresentative, and hence the Respondent But Col-linswas not the Respondent's representative, and,unlike some sections of the Act,an attempt does notviolate Section 8(b)(1)(B) Perhaps the Union wouldhave coerced a representative of the Respondent if itcould have, but it could not Nor is that a matter oflooking at reasonable tendencies, it was a factual im-possibilityLike a wishful beggar, the Unionis stillwalkingThe most that can be said for the Respondent'sdefense is that Collins, perhaps a supervisor,20 butnot its representative for collective bargaining or ad-justing grievances, was perfunctorily notified that hecould be disciplined should he ignore his Union'ssummons No connection has been established be-tween any action by Collins, or even any authority heexercises,on behalf of the Respondent and his ap-pearance before the Union All the record shows isthat union members had complained about the allo-cation of overtime, which Collins has no controlover, and that there were no charges against Collins18San FranciscoOakland Mailers' Union No18 InternationalTypographical Union (NorthwestPublicationsInc)172 NLRB 2173 (1968) In additiontomy disagreement over the connectionthatSec 8(b)(I)(B) requires be-tween uniondisciplineand the dutiesreached by thatsection, I do not readOakland Mailersas holdingthat requiring an authorizedrepresentative toappear before a union on pain of discipline establishes`restraint and coer-cion" of the employerwithout more In that case, fines were imposed arisingdirectly fromthe representative's performance of protected duties and thefailureto appear served onlyas the occasionfor theirimposition and inturn,were onlypart of a calculated campaignWe did not hold that merelyrequiring the representativesto appear, evenin connectionwith protectedduties,would have violated the Acti9Whateverthe meritsof that approachit is difficult to reconcile it withthemajority s failure to harmonize their conclusionwith Denny s viewsDenny,a long-time union member and the Respondents top representativeon the job,did not believe that Respondentwas involved and thought thatitwas a matter between Collinsand the Union20 The Respondent admits the complaintallegationthat Collins is a super-visor,but neither Collins nor Denny, the projectmanager,provides muchsupport for that conclusionCollins doesnot handle grievances hire, firelay off,or allocate overtimepersonallyBut Section 8(b)(1)(B) does not broadlyprohibit a union from requiring the appearance of asupervisor with an exception for matters solely relat-ing to the union That is not the law, not underFlori-da Power,21even as interpreted by a majority inHam-mondandTriangle,22despite reliance on those caseshereThere is no burden on the General Counsel toprove the Union's purpose and demonstrate that itsreach was limited to its internal affairs The burden ison the Respondent to prove its affirmative defense,and that it has notIt is the Respondent, not the Union or its peremp-torilydischarged executive board members, whichoverstepped even the maximum limits of the ActEven were I persuaded that the Union, not theRespondent's employees, had violated the Act, Iwould still conclude that the Respondent illegallydischarged union members for assisting a labor orga-nization It could not have been the intention of Con-gress that an employee might assist a labororganiza-tion only with the constant threat that some officialaction in his union capacity would make his job for-feitThe national labor policy is to encourage collec-tive bargaining, and the right of employees to assist alabor organization is the single most important em-bodiment of that policy I think that means that anemployee is not accountable to his employer for hisactions as a union official which are otherwise law-ful"The policy of the Act is to insulate employees'Jobs from their organizational rights " 2321Florida Power & Light Co v I B E W,417 U S 790 (1974) held thatunion discipline for performingstruck workdid not violate Sec 8(b)(1)(B)The Courtinterpreted that sectionnarrowly inlight of Congress restrictedintentionof protecting an employer in theselection of its representative forthe particular purposesof collectivebargaining and adjusting grievancesgiving it an almost literal constructionCriticizingthe expansionist readingof Sec 8(b)(1)(B) the Court held thatat its outermost limit the section couldbeviolatedonly if union disciplinestemmed froman employerrepresentatives performance of his function as a bargainer or as a griev-ance adjuster The minimum test-not ahunting license-is whether aunions disciplinemay affect the employers representative in the perfor-mance of his protected functions It doesnot follow that the possibility ofan effect or even an effect is enoughto supporta violationAll discipline iscoercive In most instancesit is unlikely thatits effect will be confined to itscause it demonstratesthe power of he whoimposes it But even coercionwhich can befelt in areasthe Act protectsisnot necessarily unlawfulN L R B v GreatDaneTrailers Inc supra N L R B v Allis Chalmers MfgCo 388 U S 175 (1967) Undoubtedlythere was some effect on the repre-sentativesinFlorida Powernonetheless it was lawful22Chicago Typographical Union No 16 (Hammond PublishersInc)216NLRB 903 (1975)New York Typographical Union No 6 International Typographical Union, AFL-CIO (DailyRacingForm a subsidiary of Triangle Publications,Inc),216 NLRB 896 (1975) Theyare relied on for the propositionthat discipline of a supervisor arising from the performance of his superviso-ry dutiesviolates Sec 8(b)(1)(B) `because it is reasonably likely that anadverse effectmay carry over tothe supervisor'sperformance of his8(b)(1)(B) duties"Triangleisof particular interest because of its disregardof a union's intent, relyinginstead on the putative future effect of disciplineon the performanceof protected dutiesBut in both cases there were protected dutieswhere there are none the putative future effect is nil Also seemy2 dissenting opinions in these casessTheRadioOfficersUnion of the Commercial Telegraphers Union, AFL[Bull Steamship Co ] v N L R B347 U S 17, 40 (1954) 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhilosophy, justice, and the law go hand in handThe majority's decision is contrary to the Act's phi-losophy, it is unjust, it is not the law, and I dissentDECISIONSTATEMENT OF THE CASEWILLIAM J PANNIER III, Administrative Law Judge Thismatter was heard by me at Los Angeles, California, onMay 29 and 30, 1975 On March 24, 1975, the RegionalDirector for Region 31 of the National Labor RelationsBoard issued an order consolidating cases, consolidatedcomplaint and notice of hearing, alleging violations of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act,as amended, 29 U S C Sec 151,et seq,herein called theAct, on the basis of individual unfair labor practicecharges filed by each of the charging parties on September26, 19741All parties have been afforded full opportunity to ap-pear, to introduce evidence, to examine and cross-examinewitnesses, and to file briefs Based upon the entire record,the briefs filed on behalf of the General Counsel and onbehalf of the Respondent, and upon my observation of thedemeanor of the witnesses, I make the following findingsof fact and conclusions of lawIJURISDICTIONAt all times material herein, Respondent has been a cor-poration duly organized and existing by virtue of the lawsof the State of California, with an office and principalplace of business located in Paramount, California, whereit is engaged in the building and construction industry Inthe course and conduct of these business operations, Re-spondent annually purchases and receives goods valued inexcess of $50,000 directly from suppliers located outsidethe State of California and, during the preceding 12months, performed services valued in excess of $50,000 forthe United States GovernmentTherefore, I find, as admitted in the answer, that Re-spondent has been at all times material herein an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theActIITHE LABORORGANIZATION INVOLVEDUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local 484, AFL-CIO, herein called theUnion, has been at all times material herein a labor organi-zation within the meaning of Section 2(5) of the ActIIIMOTION FOR DEFERRALTO ARBITRATIONAt the hearing and in its brief, Respondent moved fordismissal of the complaint on the grounds that it is a party1Unless otherwise stated, all dates occurred in 1974to a collective-bargaining agreement with the Union whichprovides for binding arbitration and that as it is Boardpolicy to defer to procedures established by the parties forresolving disputes under the doctrine ofCollyer InsulatedWire,A Gulf and Western Systems Co192NLRB 837(1971), the complaint should be dismissed Such a motionmust be considered prior to considering any other facets ofthis caseBio-Science Laboratories,209 NLRB 796, fn 1(1974)At all times material herein, Respondent and theUnion's International, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, (AFL-CIO), have beenparties to a collective-bargaining agreement covering "alljourneymen and apprentices engaged in the installation ofall plumbing and/or pipe fitting systems and componentparts thereof" So far as the record discloses, this isthe only agreement covering southern California opera-tions to which Respondent is a party with either the Unionor its InternationalArticle XXI to the agreement, entitled Grievance Proce-dure and Cancellation, provides,inter alia"All disputesand controversies as to the meaning or interpretation ofany provision of this agreement, and all matters relating toviolations of this agreement, shall be treated as a grievance" The article then continues by specifying the steps tobe followed in processing such grievances to arbitrationmeeting between the local union and employer representa-tives, followed by meeting between International and em-ployer representatives, followed by arbitration before apanel composed of three representatives of each party, andculminating, if the matter is not by then resolved, withhearing before a permanent impartial arbitrator, who isappointed by the parties and serves for the duration of theagreement The agreement provides specifically that "Thedecision of the impartial arbitrator shall be final and bind-ing on all parties "The instant case, as set forth in more detail below, in-volves the issues of whether two employees and one fore-man were discharged for unlawful considerations and ofwhether Respondent told employees that those termina-tions were occasioned by the union and/or protected con-certed activity of the three discharged individuals Respon-dent concedes that there is no language in the agreementrestricting or covering the discharge of personnel and thecontract provides specifically that Respondent is "the solejudge of the number of men required," retains "the right toreject any applicant referred by the Union," and has soleresponsibility for determining the number of foremen andfor selecting the individuals who will serve as foremenConsequently, it is clear, and I find, that the selection ofemployees and foremen for termination is a matter not re-stricted by the collective-bargaining agreement and is oneover which Respondent exercises unfettered discretion Itis, therefore, not a matter falling within the phrase, "dis-putes and controversies as to the meaning or interpretationof any provision of this agreement" nor is it one "relatingto violations of this agreement"Yet, it is evident that the Union did commence handlingthe matter of the terminations in a manner consistent withthe procedures set forth in the collective-bargaining agree- BOVEE AND CRAIL CONSTRUCTION COMPANY515ment Thus, while no written grievances were filed, theUnion was notified of the terminations and both BusinessAgent Frank Smith and Business Manager Henry Grimmspoke with Respondent's officials, consistent with the pro-cedure for handling grievances in the first stepMoreover,not satisfied with Respondent's unwillingness to reinstatethe three men, Grimm contacted International Representa-tive Lou Stein, who, in accordance with the second step ofthe contract's grievance procedure, appears to have con-tacted Respondent concerning the matter However, thedispute progressed no further due to four factors Steinadvised Grimm that Respondent had said that the termina-tions were part of a normal layoff, at that point, Grimmwas personally involved in negotiations with an associationand a strike was in progress as a result of those negotia-tions, so far as Grimm was aware the Union had neverprocessed a grievance to arbitration under the procedureset forth in its agreement with Respondent, and, it wouldhave been impractical to have pursued the matter furtheras progress to the next step of the grievance procedurewould have required the three terminated individuals tohave incurred the expense of journeying from California toWashington, D CRespondent correctly argues that inCollyer InsulatedWire, supra,the Board regularized the previouslyad hocprocedure of deferring further proceedings pending resolu-tion of disputes by arbitrationId,at 841-842 As theCol-lyerdoctrine evolved, the Board has made plain that it canapply to situations involving disputes over the dischargesof employees,Appalachian Power Company,198 NLRB 576(1972),Gary-HobartWater Corporation,200 NLRB 647(1972), and that it can apply even in situations where thereare contentions that a reason for the employers' actionswas activity protected under Section 8(a)(3) of the ActNational Radio Company, Inc,198 NLRB 527 (1972),Ap-palachian Power Company, supraIthas become equallyclear that once having agreed voluntarily to a privatemeans of resolving disputes, parties may not then avoiddeferral by the simple expedient of electing not to utilizethe voluntarily established procedureColumbia Typograph-icalUnion No 101, International Typographical Union No101, International Typographical Union of North America,AFL-CIO (Byron S Adams Printing, Inc),219 NLRB 88(1975),Urban N Patman, Inc,197NLRB 1222 (1972),affd 493 F 2d 1249 (C A 9, 1974)Yet, the scope of the deferral doctrine is defined by theextent of the agreement struck by the parties-both withregard to the procedure for resolving disputes and withregard to the types of disputes made subject to that proce-dure Thus, where provision is made for arbitration, but theparties are not obliged to be bound to that procedure forresolving disputes, there will be no deferral "implicit with-inCollyeris the rationale that the Board will defer to arbi-tration proceedings only when, in effect, all parties in-volved are bound by the results of such arbitration "United Steelworkers of America, AFL-CIO, and its LocalNo 4454 (Continental Can Company, Inc),202 NLRB 652,654 (1973), see alsoTulsa-Whisenhunt FuneralHomes,Inc,195 NLRB 106, fn 1 (1972), enfd 84 LRRM 2300(C A 10, 1973) Similarly, notwithstanding the existence ofa voluntarily established, binding procedure for resolvingdisputes, the particular dispute at issue must be one whichis subject to application of that procedureJoseph T Ryer-son & Sons, Inc,199 NLRB 461, 462 (1972),Reapp Typo-graphic Service, Inc,204 NLRB 792, In2 (1973), Interna-tionalUnion of Operating Engineers, Local Union No 428,AFL-CIO (Mercury Constructors, Inc),216 NLRB 580(1975)In the instant case, problems exist in both areas Thus,while issues of arbitrability are "properly determinable byan arbitrator,"UrbanN Patman, supra,Respondent'sagreement contains no provision concerning terminationsand the grievance procedure is confined to those disputesrelating to "meaning or interpretation" of contract provi-sions and disputes "relating to violations" of the agree-ment Accordingly, no issue of arbitrability exists, for theissues posed by these terminations are clearly independentof the collective-bargaining agreementReapp TypographicService, supra, Bio-Science Laboratories, supraMoreover,the fact that the Union commenced handling the disputeby following the procedures set forth in the grievance andarbitration provision of its contract with Respondent doesnot afford a basis for concluding that deferral should beaccorded The simple fact is that at no point did the Unionagree, independent of its contract, that the issues posed bythe terminations should be submitted to binding arbitra-tion and this would be necessary, at the minimum, to appli-cation of the deferral doctrineSteelworkers,Local No4454, supra, Tulsa-Whisenhunt Funeral Homes, supraCon-sequently, I find that the Union's initial processing of thedispute in a manner consistent with that set forth in thegrievance procedure of its contract with Respondent is not,of itself, a sufficient basis for deferral on the grounds thatthere is a voluntary agreement to private resolution of thedisputeCfColumbia Typographical Union No 101, supra,Urban N Patman, supraHowever, Respondent argues that as a matter of policy,the Board should defer to arbitration without regard to thespecific provisions of collective-bargaining agreements en-compassed by the privately established procedures for re-solving disputes In support of this contention, Respondentadvances two arguments First, Respondent argues thatsinceCollyer,the Board has expanded the deferral doctrineto the point where, in essence, the wording of the contractisnot significant, citing in support of this argumentNa-tional Radio Company, Inc, supra, Peerless Pressed MetalCorporation,198 NLRB 561 (1972), andHouston MailersUnion No 36 affiliated with International Mailers Union(Houston Chronicle Publishing Company),199NLRB 804(1972) Secondly, Respondent argues that there is a publicpolicy, recognized by the Board and the courts, favoringthe private resolution of disputes and that as this policy isreflected in Section 203(d) of the Labor Management Rela-tions Act ("Final adjustment by a method agreed upon bythe parties is hereby declared to be the desirable methodfor settlement of grievance disputes arising over the appli-cation or interpretation of an existing collective-bargainingagreement "), deferral should be grantedContrary to Respondent's first argument, in each of thethree cited cases, the dispute involved specific provisions ofthe contract in existence between the parties Thus, inNa-tional Radiothe Board listed three specific clauses apphca- 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDble to the dispute 2 InPeerless,the Board found specifical-ly, "that the core of the dispute involved a good-faith dis-agreementbetween the parties concerning the interpreta-tion of the contract'-namely, was the employer'sunilateralconduct precluded by its collective-bargainingagreement,construed in the light of past practice and nego-tiating history" In this regard, it should be noted that therecord in the instantcase isdevoid of evidence concerningnegotiating history or past practice regarding the pro-cessing of terminations when disputes arose between Re-spondent and the Union Finally, inHouston Mailersitwasthe applicability of, at the very least, sections 17 through 20of the agreement involved in that case which occasionedapplication of the deferral doctrine Thus, in each of thesethreecases,the Board applied the deferral doctrine onlyafterfirst ascertaining that there were substantive contractprovisions encompassing the dispute which provided a ba-sis for application of the privately established procedurefor resolutionNo similar basis for applying the grievanceprocedure in Respondent's contractexists inthe instantcase 3Respondent's second argument in support of its conten-tion that the Board should defer to arbitration without re-gard to the specific substantive provisions of collective-bar-gaining agreements is based upon the public policyfavoring arbitration as illustrated by Section 203(d) Initial-ly, it is worth noting that this language is included in thesection of Title II pertaining to the Federal Mediation andConciliation Service, not to the Board Thus, following theabove-quoted sentence from Section 203(d), the followingsentenceappears "The [Federal Mediation and Concilia-tion Service] is directed to make its conciliation and media-tion services available in the settlement of such grievancedisputes only as a last resort and in exceptional cases " Ofmore pertinence to this proceeding is the language of Sec-tion 10(a) of the Act "The Board is empowered, as herein-after provided, to prevent any person from engaging in anyunfair labor practiceThis power shall not be affectedby any other means of adjustment or prevention that hasbeen or may be established by agreement, law, or otherwise11To date, the Board has seen fit to defer to voluntarilyestablished arbitration only where there has been an agree-ment that the arbitration procedures will embrace the dis-pute and be binding In the instantcase,there is no evi-dence of such agreement Therefore, I deny Respondent'smotion for deferral under theCollyerdoctrine 42 Significantly, one of theseclauses,articleXIII, specifically prohibiteddiscipline for other than "just cause " This approach in a collective-bargain-ing agreement would appear to answer Respondents apparent argumentconcerning the difficulty of drafting a clause to cover all possible situationsfor which employees might be discharged3Contrary to the inference in Respondent's argument, deferral is not con-fined to situations where there is a need to interpret the language of acontractclause It isequally applicable to situations where the wording ofthe clause involved in the dispute is quite clear, but where its application tothe dispute which has arisen is contested4 In view of this disposition of the motion for deferral, I find it unneces-sary to reach the General Counsels argument that the alleged object ofRespondents conduct-reprisal for acting in official capacity for theUnion-precludes application of the deferral doctrineIV ISSUESA Were the activities of Franklin Johnson, WilliamMoraga, and Robert Boston in connection with a letterfrom the Union's Executive Board transmitted to GeneralForeman John R Collins protected by Section 7 of theAct9BWhetherRespondent,on or about August 15,through Collins, told employees that Johnson,Moraga,and Boston were terminated because they had engaged inunion and/or protected concerted activity,if so, whetherRespondent thereby violated Section 8(a)(1) of the Act9C Whether Respondent violated Section 8(a)(3) and (1)of the Act by discharging employees Johnson and Moragaon August 15 and by thereafter failing and refusing to rein-state these two employees9D Whether Respondent discharged Supervisor Bostonon August 15 and thereafter failed and refused to reinstatehim in order to discourage its employees from engaging inunion and/or protected concerted activities,if so, did Re-spondent thereby violate Section 8(a)(1) of the Act'V SEQUENCE OF EVENTSA Respondent's Operations at the Santa Suzana TestFacilitiesFrom a record somewhat vague in this regard, it appearsthat Respondent does business in many States and that onelocation where it has conducted operations is the Rocket-dyne Division of Rockwell International Corporation San-ta Suzana Test Facilities in Canoga Park, California Thatfacility is divided into areas, denominated Coca followedby a different number for each area and with each areafurther subdivided by (a), (b), (c), etc designations Thus,Respondent had two contracts for installation of pipe ontest stands used to test rocket engines for the space shuttleprogram, which involved modifying and addingto existingstructural steel test stands by installing piping so that thevessels ortrunnion to which the rocket engine was attachedcould be positioned properly on the test stand The workunder these contracts was performed at locations denomi-nated Coca 1 and, approximately a quarter of a mile away,Coca 4The two contracts under which Respondent performedthis work for Rocketdyne were designated bid package twoand bid package six Performance under both contractswas initially intended to be on a fixed price basis, but com-pletion was delayed under both contracts with theresultsthat completion on bid package six was delayed for 27 or28 weeks after the initially scheduled June completion dateand completion on bid package two was also delayedTo avoid overloading its regular fabricator, Respondenthad issued a change for performance of shop fabricationwelding at Rocketdyne's site This led to the creation ofthree weld shops and a cleaning area at a location approxi-mately 1 or 2 miles from the bid package two test stand,referred to as the "bowl area" However, by early summer,the need for shop fabrication had diminished to the pointwhere Respondent began phasing out shop work and con-solidating what little remained with its test stand work It BOVEEAND CRAIL CONSTRUCTION COMPANYwas during this period that the facts giving rise to the in-stant proceeding occurredB The August 13 LetterThe alleged discriminatees were members of the Union'sExecutive Board a five-member panel established for thepurpose of handling intraumon problems unrelated togrievancesWilliam Moraga had worked at the test facilityas a pipefitter and Franklin Johnson as a welder Afterserving as general foreman, Robert Boston had become aforeman in the bowl and it is undisputed that he was asupervisor at all times material hereinOn July 22, the Executive Board resolved to send a formletter to JR Collins, Respondent's general foreman and amember of the Union The text of this letter, ultimatelymailed on August 13 and on which appeared the signaturesof all Executive Board members, readsThe Executive Board of Local Union #484, requestsyour presence at a meeting to be held at this LocalUnion office, 1955 N Ventura Avenue, Ventura,CalifThe meeting will convene at 7 30 p in Aug 26, 1974The purpose of this meeting is to discuss ways andmeans of having a more harmonious job, both for themutual benefit of the local union members and theContractors jobYour failure to appear at this meeting, will give justcause to be disciplined by the Executive Board, underArticle XII-Paragraph 2, of the Local Union 484 By-LawsThe text of article XII, paragraph 2 of the bylaws wasreproduced on the lower left corner of the letter to Collinsand provides that members who failed to appear before theExecutive Board "may be disciplined "Two principal points were covered in depth during thecourse of the hearing regarding the transmission of thisletter the normality of sending such a letter and the under-lying circumstances which had led to the decision to senditTurning first to the frequency of sending such letters,Johnson testified that during the year and a half that hehad been a board member, no similar letter had been sentto any other foreman, although he acknowledged that hehad been aware of the existence of the form letter prior tothe July 22 Executive Board meeting and he admitted thathe had not attended all such meetings during his term ofoffice Both Business Manager Grimm and Business AgentSmith testified that such letters had been sent to foremen inthe past, although not frequently, but neither identified anyspecific examples of foremen who had received such lettersand Grimm acknowledged that he was not aware of anysuch letter, other than the one to Collins, being sent duringJohnson's term as board member Boston, who had beenan Executive Board member for 4 or 5 months, testifiedthat it was "common procedure" to send such letters toforemen and that while no other foremen of Respondenthad received such a letter, foremen employed by BechtelCorporation and R K T Plumbing, among others, had re-ceived them517The second principal point litigated in connection withthe sending of the letter to Collins involved the circum-stances which had led to the board's decision Johnson tes-tified that he had "probably" been the one to raise thesubject during the July 22 semi-monthly meeting of theboard and that he had done so because while he had beena steward at the test facility, he had learned of many minorproblems which had arisen As these did not involve viola-tions of Respondent's collective-bargaining agreement withtheUnion and inasmuch as there would have beenthorough confusion and consumption of time were he toattempt to resolve these on the job with the stewards andsupervisors, Johnson testified that he believed that thesematters could be better handled were the board to meetwith Collins From the testimony of Boston, Moraga, andJohnson, the letter was being issued to Collins in thelatter's capacity as a member of the Union and not in hiscapacity as general foreman Further, there were no griev-ances pending against Respondent at the test facility Infact,Moraga testified that he not only had no grievances,but that so far as he was aware, there was no lack of har-mony on the job While Moraga was not asked, both John-son and Boston, when asked, denied that the sending of theletter was motivated by Boston's reduction to foreman andCollins' status as general foremanThis might be an appropriate point at which to reviewthe events of August 26 when Collins met with the Execu-tive Board Collins testified that,as it turned out, most of the meeting was aboutthe men on the job and actually it was mostly the menbeing efficient, sending out efficient men that werecapable of doing the jobImade the remark that we were the highest paid craftprobably in the world and that we were expected tocome out there and be able to do a decent job in thepipe fitting industryIdo not remember how long the meeting lasted, butthat was mostly the discussion was to that extentAlthough Collins denied that he had discussed, during thismeeting, referral of more efficient employees, he also testi-fied that, "most of the discussions, as I said, were aboutour manpower situation and qualified personnel " Simi-larly,Boston testified that while there had been some dis-cussion regarding the failure to rotate overtime, this was anarea over which Collins had no control and the conversa-tion centered, instead, on "more harmonious relations be-tween labor and management" with such items as pipingnot fitting too well on the Coca 4(b) stand and which per-sonnel were responsible for correcting vets (mistakes) fromthe 21-6-9 extruded pipe being covered Grimm testifiedthat Collins was asked if there had been problems with theovertime (as complaints had been received by the Unionconcerning the matter) and what in his opinion would bebeneficial to the job Collins, testified Grimm, voiced theopinion that some of the employees working on the jobwere not as qualified as were others and this led to a dis-cussion regarding the disparity of the qualifications of dif-ferent workers It is noteworthy that Collins had brought atape recorder to this meeting and had announced that he 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDintended to turn it on if events became belligerent Yet, henever did use the recorderC The DischargesOn August14,when theExecutive Board's letter wasreceived at Collins' home by his wife,she telephoned Col-lins at work 5 and reported the contents of the letter to himThat evening,Collins read the letter and on the followingday, reported its contents,excluding the substance of theby-law provision, to Project Manager Dale DennyBoston testified that at approximately 9 am on August15, Collins motioned him outside the pump house where he(Collins)said that his wife had been upset about receivingthe letter and that when he had brought the letter to workand had shown it first to Ernie Pallotto6and then to Den-ny, the latter had said, "They are gone, one two three "Collins, testified Boston, went on to say that he knew whatthe three fab shop employees were doing and, when Bostonpointed out that the board members had only wanted totalk to him, had replied that it "is out of my hands" and"You are going to go down the road"because of the letterWhile denying that he hadtold Bostonthat the layoff wasbecause of the letter,Collins did admit having a conversa-tion with Boston concerning the letter and the layoff Col-lins further acknowledged that during that conversation, hehad told Boston that he did not appreciate receiving theletter,that he was"upset over the letter"and thought thatBoston should have spoken to him first about the matterprior to sending the letter, that he had told Denny aboutthe letter, and that "there was going to be a layoff and theywere going to be laid off that day "Boston reported the substance of Collins' comments toMoraga and Johnson and apparently as the three men wereconversing,Collins approached them with their checks andwork orders I Boston testified that when he pointed outthat his work order was not completed in the space labeled"Reason for Termination"and that it had not been signed,Collins replied that he did not know what to write downand then,after Boston suggested that he write down thereason that he had given Boston earlier that morning, Col-lins left with all three work orders, returning 15 minuteslater with the work orders signed by Pallotto and with thespace "Reason for Termination" on each completed toread "Work not satisfactory"Boston testified that he im-mediately assertedthat "Thisis a lie," and accused Collinsof knowing better Moraga testified that he asked why Col-lins could not insert the truth Neither question was an-swered Collins did not deny that the events transpired inthismanner,but testified only that he was uncertainwhether it had been in the morning or the afternoon whenhe had notified the three men of their termination and de-nied speaking directly to Moraga or to Johnson that day,having left it to their foreman, Boston, to notify them oftheir layoffs5Thiswas unusual,since Collins,himself, did not likeemployees to re-ceive personalcallswhile atthe test facility6Respondents superintendent at the testfacility who did notappear as awitness7Slips which employerscompleteso that terminated employees can submit them tothe UnionD The Post-Discharge ConversationsFollowing the distribution of the work orders, Johnson,Boston, and welder Marlin Whipkey testified that therewas a brief conversation between Whipkey and CollinsWhipkey testified that when he asked Collins, whom Whip-key characterized as being quite upset at the time, whatwas going on, Collins had replied that Boston, Moraga,and Johnson had been laid off because he (Collins) hadgotten a letter from the Union which had led his wife tocall him on the job despite his prior instructions to hernever to do so unless it was important,that when he hadgotten home that evening,he had read the letter whichasked that he appear before the Executive Board and stat-ed that he would be fined if he failed to appear,that he didnot understand why the matter could not have been takencare of on the job without issuance of summons like this,and, that when he had either shown or described the lettertoDenny, the latter had said,"They willbe laid off atnoon " Boston, who had been standing approximately 7feet away, waiting for transportation to the parking lot,testified that the only portion of the conversation which hehad overheard was Whipkey's initial question, "What isthis all about, John'" and that portion of the reply inwhich Collins said,"Well, I got this letter " Similarly,Johnson testified that he had heard only Whipkey's ques-tion inquiring what was going on and Collins' reply, "Theysentme a nasty letter" Johnson testified that he had notheard Collins say that the discharges were caused by theletterWhile he conceded that it was possible that he mighthave spoken with Whipkey that day, Collins testified thathe did not recall having done so and he denied only that hehad told Whipkey that Boston, Moraga, and Johnson hadbeen laid off because of the letterEverett Blevins, a welder serving as job steward on Au-gust 15, testified that at between 10 30 and I 1 a in, Collinshad approached him at Coca 4(b) stand and had said thathe wanted to explain why Boston,Johnson, and Moragahad been"let go " Collins,according to Blevins, then saidthat he had received a letter bearing the three men's namesand directing him to appear before the Executive Board,that the letter had "upset his wife immensely,"that Dennyhad said to get rid of the three men, and "that is why I amletting these men go " Collins denied telling Blevins thatthe three men had been laid off because of the letter How-ever,he admitted having had a conversation with Blevinson the day of the layoffs in which he had discussedBoston's layoff,had told Blevins about receiving the letterfrom the Executive Board,and had said that he was upsetabout the letter He was unable to recall whether he hadtold Blevins that Denny was going to lay off Boston, al-though he admitted that it was possible that he had done soand that it was also possible that he had admitted to Blev-ins that he had discussed the letter with DennyOn his normal rounds, Business Agent Smith happenedto visit the test facility on the afternoon of August 15 andwhen Blevins reported that Boston, Moraga, and Johnsonhad been discharged because of the Executive Board's let-ter, the two of them went to see CollinsWhen Smithbroached the matter, it is undenied that Collins said that hehad received the letter from the board,that his wife had BOVEE AND CRAIL CONSTRUCTION COMPANYbecome upset about it, and that when he had described theletter to Denny, Denny had said to get rid of the three menAs the conversation progressed, Smith asked who hadmade the decision and Collins replied that it had been Pal-lottowho had signed the work order This then led thethree of them to Pallotto's trailer-office, but Pallotto, facedwith Smith's questions, suggested that they see DennyThus, Smith, Blevms, Collins, and Pallotto went to Denny'soffice where Denny told Smith that Respondent had in-tended to lay off all three men on the following day, thatthe letter had not been the reason for their terminations,and that they had been terminated for "unsatisfactorywork " Smith testified that Denny had confined his answerto the generalization "unsatisfactory work," but Denny tes-tified that he had told Smith that the terminations hadoccurred because the three men had been milling around,that their work had not been satisfactory and that both heand Pallotto had mentioned that there had been friction onthe job, although he acknowledged that he had been "verycautious as to what I said to Mr Smith because I wanted totalk to Mr Grimm "There were, in fact, conversations between Grimm andDenny regarding the terminations, for on Saturday, August17, during a telephone conversation, Grimm accused Re-spondent of having effected the terminations primarily be-cause of the letter and Denny denied this accusation, as-serting, instead, that the matter had been occasioned bynormal attrition and shutdown on the job Grimm saidthat the Union would consider the matter as settled if thethreemen were reinstated, but Denny responded that hecould not do this without laying off three other workerswho would then, in turn, accuse Respondent of improprie-tyDenny did say, however, that if work increased, Boston,Moraga, and Johnson would be acceptable for rehire andthe telephone conversation ended with Denny promising tosend Grimm a letter on the matter-a promise which Den-ny fulfilled that very day by sending a letter which, in part,readsConfirming our telephone conversation of 8/17/74Bovee & Crail's decision to layoff Messrs R Boston,F Johnson, and Wm Moraga was not a result of aletter sent to our General ForemanWe have beenfunctioning with one Steward as of August 12th andFrank Johnson was not functioning in that capacitywhen he was laid-off The Contractor's impressionwas that Mr Evert Blevins was the Steward on thejobsite and since the Fab Shop had moved to the TestStand area that there was no longer any reason to befunctioning with two (2) stewardsDuring the duration of this job there may be timeswhen our General Foreman will be directed to do cer-tain things that the Union may not approve of, howev-er, the Union must realize that the Contractor is mak-ing the decisions and not the General Foreman TheContractor will not direct him to do anything which isnot within the combines of the National ConstructionAgreementAfter receiving this letter, Grimm journeyed to the testfacility in late August where he spoke with Denny, renew-519mg his assertion that the terminations had not been justi-fied since witnesses had reported that they had been moti-vated primarily by the letter Denny again denied this andreaffirmed his earlier explanation that the terminations hadoccurred because of a reduction in force Grimm pointedout the inconsistency of this explanation with the notationof unsatisfactory work on the work orders and inquired ifRespondent would rehire Boston, Moraga, and Johnson,but Denny declined on the grounds that there was no workfor them and to rehire them would mean that three otherswould have to be laid offDuring this conversation, Denny again expressed hiswillingness to accept all three terminated individuals backagain providing the progress of the work necessitated thehiring of additional personnel and providing the threemen's names came up on the out-of-work list Denny testi-fied that he viewed the situation as resolved and settledbased upon his offer But, Grimm testified that the failureof Respondent to agree to reinstatement and the inconsis-tency of the reduction-in-force and unsatisfactory work de-fenses led him to conclude that the matter was not resolvedand, accordingly, he contacted International Representa-tive SteinMeanwhile, about a week after the terminations, Whip-key was approached by Collins who said that Boston, Mor-aga, and Johnson had been scheduled for layoff anywayand that Denny had been wanting to lay them off for sometime because he viewed them as troublemakers, but that he(Collins) had stood up for them as they were good workerswhom he did not want to see laid off Then, testified Whip-key, Collins added that he thought that Boston wanted tobe a supervisor, but that if he were to become one, he wasgoing to have "to be company" as he could not "be both asupervisor and be union " Two or three weeks later, Whip-key testified, during a discussion of the 21-6-9 heavy wallpiping, Collins commented that Boston had been sched-uled to supervise the work of installing this piping Thematter was then dropped and not discussed further, ac-cording to Whipkey These comments were not denied byCollins during direct examination, although cross-exami-nation did elicit a denial that Collins had told Whipkeythat Denny considered the three terminated individuals tobe troublemakers Cross-examination also generated thefollowing interchange with CollinsQ Did you ever tell Marlin Whipkey that RobertBoston was being considered for the foreman's posi-tion for the pipeline crew, did you ever tell MarlinWhipkey thatA For the pipeline crew9Q YesA What pipeline crew?Q I don't know Did you ever have such a conver-sation with Marlin Whipkey?A I didn't have any pipelineQ Did you ever tell Mr Marlin Whipkey after Bos-ton was laid off, did you ever tell Marlin Whipkey thatRobert Boston was being considered for a foreman ofany type of crew at Bovee and Crail'A He was a foremanQ After Boston was laid offs 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDA Well,-Q I am dust asking you whether or not you had thisconversation If you did not have this conversation,say soA I don't know what you are trying to do You areasking something there-Q I am just trying to ask you what your recollec-tion is as to certain conversations with Marlin Whip-key about Robert BostonIf you did not have any conversations, just tell theCourt you deny having such a conversation, or if youthink it is possible that you had a conversation-A (No response)Q Did you-you were here in the courtroom whenMr Marlin Whipkey testified this morning, were younot9A I think probably the last part of it is allQ Did you ever tell Marlin Whipkey that RobertBoston was scheduled to take over the installation ofthe heavy wall piping crew9A That he was scheduled to take it over?Q Scheduled to be the foreman of it'A I know what you are talking about nowQ OkayA He was not scheduled, but he was being consid-ered for itMe, I was considering putting him on thatafter-JUDGEAll right,Mr Collins Now, counsel's ques-tion is, did you tell Mr Marlin Whipkey that9MR SUNNESS That's rightJUDGERead the statement to him againQ (By Mr Sunness) Okay, that Robert Boston wasbeing scheduled to take over as foreman of the heavywall piping crew, did he ever make such a statement toMarlin Whipkey7A He has got it worded there a little differentlythan what it actually wasJUDGEWell, did you or did you not tell him that,yes or no?THE WITNESSNot scheduled, noQ (By Mr Sunness) Did you have-do you recallhaving a conversation with Marlin Whipkey aboutRobert Boston working with the crew that would beinstalling the heavy wall piping9A I do not recall talking particularly with Whipkeyon itVIRESPONDENT'S DEFENSERespondent presented basically a two-level defense tothe terminationsFirst, that due to the progress of thework, Boston, Moraga, and Johnson were scheduled fortermination on Friday, August 16, and, second, that due totheir lack of productivity, they were terminated a day earli-er, on August 15 In support of the first level of these de-fenses,Respondent, based largely upon the testimony ofProject Manager Denny, contended that as bid package sixbegan nearing completion Respondent made an effort towork on the test stand with a minimum number of employ-ees who were to work longer hours This was necessitatedby the compactness of the working space on the standMoreover, as this work would necessitate the installation oflarger pipe, Respondent did not want to continue fabricat-ing smaller pipe since, as Denny stated, "if we put oursmall stuff in we were not going to be able to get the bigstuff in " Accordingly, Respondent commenced laying offfabrication shop personnel in June and by the end of thefollowing month, had laid off a total of 52 such individualsIn selecting the employees to be laid off, testified Denny,Respondent attempted to retain those who were capable ofworking on the test standDuring the week of August 5 to 9, the fabrication shopswere consolidated and moved to a pump house at the teststandDuring this same week, according to Respondent,Denny, Collins, and Superintendents Goodwine and Pal-lotto met and made a decision to lay off three additionalshop fabrication workers at the end of the following week(August 15) The selections, according to Collins and Den-ny, were made on the basis of the type of work remainingand on the basis of the comparative skills and abilities ofthe individuals considered The three selected for layoff,according to Denny, were Boston, Johnson, and MoragaHowever, at the second level of its defense, Respondentasserts that these three individuals became unproductiveand began to null around and disturb others with the resultthat Denny decided to lay them off I day earlier than ini-tially plannedWhile Respondent contends that it was these factorswhich led to the decision to lay off Boston, Moraga, andJohnson on August 15, there are several factors which tendto show that Respondent was merely taking advantage of acoincidental reduction in its operations and attempting toadvance that reduction as a pretext to cloak its true motiveof terminating the three men because of their participationin the Executive Board letter to Collins First, Respondentcontended that the drawings had been virtually completedand that work on further drawings could be completed at alater time-particularly in light of the need to avoid block-ing installation of "big stuff" with "small stuff " Nonethe-less,Boston, Moraga, and Johnson had been permitted tocontinue working in the fabrication shop even after it hadbeen moved to the pump house Of course, Denny did tes-tify that it had been Respondent's intent to permit thethree men to finish the workweek before laying them off"We were going to be, let's say, nice guys and let it go outthrough the end of the week, if they made a reasonableeffort to keep busy" Yet, it is somewhat hard to under-stand Denny's beneficence in this regard for both he andCollins testified that there was no policy of waiting untilthe end of a workweek to effect layoffs In fact, the directconverse appears to have been the fact, for Denny ac-knowledged that it had not been normal policy on the jobto wait until the end of the week before laying someoneoffLike I said, at times we laid off on Tuesdays and attimes we laid off on Thursdays It was dependent onwhen the work-we had a hundred and some odd peo-ple and when this thing starts tailing down and youare spending something like a hundred thousand dol-lars a week, you have to take into consideration that BOVEEAND CRAIL CONSTRUCTION COMPANYyou just cannot be a good guy all of the time and youhave to layoff and not every time it is on FridayIt is difficult to understand why Denny would decide tochange this policy and be a "good guy" with regard toBoston, in particular, for Respondent accused Boston ofbecoming so truculent in his attitude toward Collins thatwork on the site had been impeded due to the "friction"thereby generated Thus, Denny testified that a superinten-dent had reported that Boston's promotion to general fore-man "went to his head" and that toward the end of July,Superintendent Goodwine had reported that Boston wasdisplaying an adverse attitude toward Collins, presumably,because the latter was general foreman and the former hadbeen demoted recently from that position Neither Good-wine nor any other superintendent was called to corrobo-rateDenny in this respect nor was any explanation ad-vanced to explain the failure to provide such evidenceFurther, though Denny initially testified, "So, I started ob-serving it myself and it just got out of hand," he was unableto cite more than one incident to illustrate Boston's alleg-edly adverse attitude which had resulted in friction imped-ing work at the site The lone incident provided by Dennyto support his assertion of "friction" turned out to besomewhat less than portrayed by him, for he testified thatBoston had asked Collins a question in a manner which hecharacterized as "belligerent," but was unable to describewhat constituted the "belligerency" in Collins' attitudeand, when pressed for such a description, was unwilling tomake even an effort to describe it Interestingly, Collinsmade no mention of this incident and while he did testifythat there had been a "bit of friction" between himself andBoston, his sole illustration of this involved an early-sum-mer event when Collins admittedly breached Respondent'schain of command by directly asking a member ofBoston's crew if he wanted to work on a weekend ThoughCollins was subsequently reprimanded by SuperintendentPallotto for doing this, there is no evidence that the matterremained a source of friction between Collins and BostonThere are, however, two points at which Denny disclosedwhat he really meant by his use of the term "friction"When a person thinks that he can start dictating to usor will try to dictate to us how we are going to dothings and we are paying the bills, we are out theretrying to make the job work, it is one thing to try tofollow union rules which we did, but this was anotherthing, this was a deal where decisions had to be madeAnd laterthe whole crest [sic] of it was that we were tryingto run a job and these individuals were wanting it runtheir way This was the way he [Collins] felt about itand we were trying to run the job the way we saw fitor the way Bovee and Crail and myself and Pallottosaw fitThere is no evidence that Boston, Moraga, or Johnsonmade any effort to interfere with the way that operationson the job were conductedThere were a number of other points on which Denny'stestimony was either internally contradictory or was con-521tradicted by other evidence in the case Thus, Denny con-tended that his reason for laying off welder Johnson was"The qualifications on the job Johnson just learned how toweld 21-6-9 when he went to the fab shop " But, else-where, Denny acknowledged that "The 21-6-9, this mate-nal, as everybody knows, it was on the job and had neverbeen welded before " Consequently, Johnson was not theonly employee who was a novice in working with this ma-terial, no one else had ever worked with itWhile Denny asserted that there had been complaintsfrom his superintendent concerning Johnson's speed, thiswas not corroborated by Collins who, to the contrary, testi-fied that when previous layoffs had been made, he had toldPallotto that he intended to retain Boston, Johnson, andMoraga Nor did Collins deny telling Whipkey that he hadbeen pleased with the work of the three discriminateesFurther, as noted above, none of the superintendents werecalled as witnesses to corroborate Denny's testimony andno explanation was advanced for failing to call them Inthis connection, it is worthy of note that, like Johnson, JoeSuza also had commenced working for Respondent only asa black iron welder and apparently both men earned theirqualification as helharc welders while working at the SantaSuzana siteMoreover, Respondent's contention that it re-tained Suza to work in the fabrication shop as acting fore-man because he possessed experience working in the teststands becomes somewhat less than persuasive as a factorfor comparison when viewed against the evidence thatJohnson had also worked in the other test stand AlthoughDenny testified that "two separate test stands make a lot ofdifference," he never explained what difference he felt ex-isted between the test stands at Coca 1 and Coca 4(b)Respondent also made an effort to establish that therewas a difference between welding in the fabrication shopand welding in the test stands However, to support thisassertion, the sole distinction recited by Denny was thatemployees had to construct their own scaffolds when theyworked in the test stands Quite obviously, this is hardly asignificant distinction and, additionally, it is worth notingthat Johnson had worked on scaffolds when he had beenperforming underground welding Thus, so far as the rec-ord discloses, the only difference would be the height of thescaffoldsRespondent's attempt to establish a significantdifference was not greatly assisted by Collins who testifiedthat shop fabrication was easier because "we are workingon tables and probably have a few more tools and equip-ment that we could use in the shop than you would use outon the stand " Collins also testified "Welding in the field,what we call a field weld, you weld right on the test standitself and they are usually, in my way of thinking, moredifficult to make because most of them is a position weld "However, the significance of familiarity with field welds asa basis for selecting employees for layoff at the test standwas promptly nullified by Denny's testimony that "we didnot need a lot of welding down on the test stand" and "Wedid not need a lot of welding, whereas on the first project[Bid Package 2] 90 percent of the work was a lot of fieldwelds " Beyond this, welder Marlin Whipkey, who had notsigned the Executive Board letter and who had survivedthe August 15 terminations, testified that there was "Verylittledifference" between shop fabrication welding and 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDfield welding, since "I said if you are a hundred foot up inthe air you have a scaffold built The scaffold is substantialand safe It has hand railings around it You are in thesame position as if you are on the ground " Accordingly,not only is that portion of Respondent's defense which re-liesupon the distinction in abilities required to performfield and shop welding not supported by the record, butDenny's testimony has the effect of obviating any consid-eration of whatever distinction might existIn this posture, Respondent's contention that it appoint-ed Suza as working foreman in the fabrication shop be-cause of his experience working in the stands makes littlesenseFurthermore, Suza's appointment would have hadthe tendency to cause a loss of efficiency in the fabricationshop for, as Denny pointed out,"anytimeyou organizesomebody in an area you lose efficiency if you try to bringsomeone else in and break them in " (Emphasis supplied)Though this testimony was given in connection with workin the test stands, presumably the reasoning would apply inall other areas, including the fabrication shop, in light ofthe breadth of Denny's statement In fact, the August 15terminations were demonstrably disruptive of fabricationshop operations Prior to that date, there were three welderand fitter teams assigned to the shop welder Whipkey andfitterMoraga, welder Traitanero and an unnamed appren-tice fitter, and welder Johnson and an unnamed fitter Bos-ton, of course, was their foreman By selecting Johnsonand Moraga for termination, two of these teams were dis-rupted and the third team may also have been disrupted,for following the terminations, Respondent replaced Mora-ga with an apprentice as fitter and this may well have beenthe fitter who had been working with Traitanero The situ-ation was then compounded by the assignment of Suza,who, so far as the record discloses, had no experience inshop fabrication work, as the foreman By doing this, Re-spondent took the very step that it knew would cause a lossof efficiency-it brought in someone else who had to be"broken in "That efficiency was lost by the terminations was illus-trated amply by what then happened with Whipkey Afterthe passage of a few days, during which Whipkey wasforced to "stop and help him [the apprentice fitter] figureout measurements, tell him how to bevel a pipe and so on,"Whipkey complained to Suza that production was beingimpeded by the apprentice and this led to replacement ofthe apprentice fitter by one Raul Sota No explanation wasprovided by Respondent concerning where Sota camefrom and there was no evidence that he had experienceeither as a fitter or working in a fabrication shop In fact, itappears that he had minimal experience in both areas, forhis work was described by Whipkey in the following fash-ion "He knew nothing about it I had to stop and, in fact,the apprentice was a better fitter in regards to that, heknew more about it than Mr Sota " Only when Sotastopped serving as Whipkey's fitter did Suza commenceworking in this capacity Clearly this sequence of eventsrefutes the assertion that during the week prior to the ter-minations a carefully planned decision was reached to layoff Boston, Johnson, and Moraga, and to use Whipkey andSuza in the shop If this had been the case, why wait almost2 weeks before assigning Suza to work with Whipkey' Noexplanation was advanced Respondent did contend that ithad retained the apprentice fitter who had been helpingTraitanero because it was required to maintain a certainratio of apprentices to journeymen However, Respondentadmitted that it had a number of apprentices on the teststand and that it had had no difficulty with the Union inthis regardMoreover, there was no evidence that it neededto maintain an apprentice in the shop to comply with what-ever ratio requirements it had contracted for with theUnion Finally, at no point did Respondent explain whathappened to Traitanero If there had been the carefullyplanned decision regarding the fabrication shop that Re-spondent argues took place, what did it plan on doing withTraitanero9 That there was no such explanation indicatesthat there was no such decision and that, instead, there washasty action followed by an effort to conceal the true rea-sonVIIANALYSISA Were the Activities of Franklin Johnson,WilliamMoraga, and Robert Boston in Connection with a Letterfrom the Union's Executive Board Transmitted to GeneralForeman John R Collins Protected by Section 7 of the Act?The freedom of employees to engage in intraunion activ-ity is protected from reprisal or discrimination by their em-ployerJacobs Transfer, Inc,201 NLRB 210 (1973) Ac-cordingly, participation on an executive board establishedto handle intraunion problems is protected by the Act BRespondent, however, argues that the particular lettertransmitted on August 13 in the instant matter transcendedthe realm of purely internal affairs, because it was directedto Collins, who, while a member of the Union, was alsoRespondent's general foremanAs the letter concerned"ways and means of havinga moreharmonious job," ar-gues Respondent, the purpose of the meeting was to con-sider matters relating to Collins' conduct of his supervisoryresponsibilitiesThis being the case, Respondent con-cludes, the letter represented unprotected activity,since alabor organization may not use its power over a supervisor-member in a fashion that has the effect of controlling per-formance of his duties as a supervisorSection 14(a) of the Act makes it clear that the Act doesnot prohibit supervisors from joining labor organizationsSeeHanna Mining Co v District 2, MEBA,382 U S 181,190 (1965) However, it is equally clear that such member-shipmay not be employed as a vehicle to undermine theloyalty which supervisors owe to their employers by virtueof their positions as members of managementBeasley vFood Fair of North Carolina, Inc,94 S Ct 2023, 2027, 74s I have considered the implications of the dual role performed by Foreman Boston in this regard as both supervisor and member of the Union sExecutive Board under the principles ofNassau and Suffolk ContractorsAssociation Inc218 NLRB 174 and cases following thereafter HoweverRespondent does not advance this as a basis for its decision to terminateBoston on August 15 and it is clear that Boston s termination was not motivated by any fear on the part of Respondent that his activity might beconstrued as interferencewith the administration of the Union in violation of Section 8(a)(2) and (1) of the Act Accordingly these principles arenot relevant to the instant matter BOVEE AND CRAIL CONSTRUCTION COMPANYLC ¶53, 330 (1974),NLRB v Bell Aerospace Division ofTextron, Inc,416 U S 267 (1974),Florida Power & LightCo v International Brotherhood of Electrical Workers, Lo-cal 641,417 U S 790, 808 (1974),Chicago TypographicalUnion No 15 (Hammond Publishers, Inc),216 NLRB 903,fn 12 (1975) Thus, to prevent injury to the loyalty owedby supervisors to their employers, the Board has struck abalance where supervisors are disciplined or threatenedwith discipline by labor organizations of which they aremembers Where the underlying dispute for which the su-pervisor is disciplined or threatened with discipline is oneexisting between the employer and the labor organization,the Board has held that the discipline or threat of disciplineis unlawful SeeNew Mexico District Council of Carpenters(AS Horner, Inc),177 NLRB 500, 502 (1969), enfd 454F 2d 1116 (C A 10, 1972),Wisconsin River Valley DistrictCouncil of the United Brotherhood of Carpenters and Joinersof America, AFL-CIO (Skippy Enterprises, Inc),218 NLRB1063 (1975) Conversely, "a union's discipline of a supervi-sor-member falls outside the proscription of Section8(b)(1)(B) where the offense occasioning the discipline in-volves a matter purely of internal union administration,unrelated, either directly or indirectly, to any dispute be-tween the union and the employer "United Brotherhood ofCarpenters & Joiners of America, Local Union No 14, AFL-CIO (Max M Kaplan Properties),217 NLRB 202 (1975)Turning to the facts of the instant matter, it appears thatitwas Johnson who suggested that the August 13 letter besent to Collins Johnson testified that he made the sugges-tion because while serving as a steward, he had heard ofmany minor problems which could not be resolved on thejob without causing confusion and consumption of timeAt first blush, this description of Johnson's motivationwould appear to support the conclusion that the matter isone falling within the first category above-an underlyingdispute between Respondent and the Union Yet, theBoard has held that a finding of a violation does not turnupon "a determination of the motivation behind a union'sact of discipline, but rather on a determination of the rea-sonable effect of that discipline on the supervisor's activi-ties as an 8(b)(1)(B) representative "Chicago TypographicalUnion No 15, supra,at 3 Beyond this, other testimonymakes it clear that the "minor problems" to which Johnsonreferred were not ones adverse to Respondent's positionvis-a-visthe UnionFirst, while the testimony was vague concerning the na-ture of these "minor problems," it is clear that they did notinvolve allegations of violations by Respondent of its col-lective-bargaining agreementAll witnesses who testifiedconcerning the matter agreed that, aside from complaintscommon to a project of this magnitude, there were nogrievances within the meaning of that agreement againstRespondent and, so far as that agreement was involved,therewas harmony on the job Consequently, this casedoes not present a situation of disputed interpretation ofthe collective-bargaining agreement or of disputed applica-tion of the terms of that agreement CfSan Francisco-Oak-landMailers'UnionNo 18, International TypographicalUnion (Northwest Publications, Inc),172NLRB 2173(1968),Teamsters Local No 524, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of523America(Yakima County BeverageCompany,Inc and Cha-ney BeverageCompany),212 NLRB908 (1974)Second, the testimony concerning the events which tran-spired at the August 26 executive board meeting do notdisclose anyeffort byBoston,Moraga, or Johnson to dic-tate the manner in which Collins should perform his super-visory dutiesCfNew MexicoDistrictCouncil ofCarpen-ters,supra,UnitedBrotherhoodof Carpenters and Joiners ofAmerica,Local Union751,AFL-CIO (ImperialCabinetShop),204 NLRB 1102(1973)The discussions,as admit-ted by Collins,centered upon the qualifications of the per-sonnel already dispatched to the project-a matter clearlythe responsibility of the Union There was also some dis-cussion of the unsatisfactory fitting of pipe on the Coca4(b) stand and of the identity of the personnel responsiblefor correcting vetsHowever,these discussions appear tohave arisen as an adjunct of the primary matter dis-cussed-thequalifications of the personnel which theUnion haddispatched Both items do relate to the person-nel which theUnion haddispatched to the job,for poorfitsand vets could result from lack of qualification andthis, in turn,would be theUnion'sresponsibility to correctin view of the fact that it had selected the persons for dis-patch This appears to have been Collins'point when hetestified that he had told the Executive Board that "wewere the highest paid craftprobably inthe world and wewere expected to come out there and be able to do a decentjob in the pipe fitting industry"There is no evidence thateither topic had been the subject of a dispute between Re-spondent and the Union Nor is there any evidence that theExecutive Board members attempted to dictate to Collinshow fitting and vets should be handledFinally, there is no evidence that the Executive Boardmade any effort to change any position which Collinsmaintained to one more favorable to the Union Cf SanFrancisco-Oakland Mailers'Union No 18,supraAlthoughthere was a discussion of the complaints regarding over-time assignments at the project, this appears to have arisenasmerely a conversational topic, it was not an area inwhich Collinshad any authorityor discretion,and there isno evidence that any effort was made to persuade Collinsto adopt the Union's viewpoint on the issueCfUnitedBrotherhoodof Carpentersand Joinersof America, LocalUnion 751, AFL-CIO (Imperial Cabinet Shop),supraIn-deed, while there is some evidence of employee complaintsconcerning the overtime,there is no substantive evidencethat the Union actually disagreed with Respondent'smeth-od of operation regarding the overtime assignmentsIn these circumstances, I find that the evidence does notsupport Respondent'scontention that Collins had beensummoned before the Executive Board as a means of con-trolling his performance of his supervisory functions or be-cause of a dispute between Respondent and the UnionRather, I find that so far as the record discloses, the Execu-tiveBoard meeting of August 26 concerned primarily amatter of internal administration of the Union,regardingthe qualifications of the employees it had dispatched, andwas confinedonly to Collins'status as a member of theunionAny effectupon Respondent was merely ancillaryThe evidence simply will not support any other reason forthe summons issued to Collins on August 13 Moreover, 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact that Collins was threatened with discipline for non-appearance does not alter that conclusion If the purposeof the meeting was not one infringing upon Respondent'srelationship with the Union, then neither does the threat todiscipline Collins for failing to attend that meetingFinally, throughout the hearing and in its brief, Respon-dent attributed nefarious motives to Boston for his conductin this matter, namely, that Boston was desirous of obtain-ing the position which Collins occupied and that Boston'sconduct was motivated by a desire to retaliate against Col-lins for being general foreman There is, however, no evi-dence of this, as discussed more fully below Indeed, it wasJohnson who originated the idea of sending the letter andthere is no evidence that Boston did other than vote infavor of Johnson's positionWhile Respondent may havetruly believed that this had been the purpose for Collins'receipt of the August 13 letter, it has failed to establish thatthis had been, in fact, the purpose Accordingly, the activi-tydoesnot lose its protectionmerely because ofRespondent's unfounded beliefOhio Power Company,215NLRB 165 (1974)Therefore, I find that the activities in connection with aletter from the Union's Executive Board transmitted toGeneral Foreman John R Collins were protected by Sec-tion 7 of the ActB Whether Respondent, on or about August 15, ThroughCollins,Told Employees that Johnson, Moraga, and BostonWere Terminated Because They Had Engaged in Unionand/or Protected Concerted Activity, If So,WhetherRespondent Thereby Violated Section 8(a)(1) of the ActWhipkey testified to a conversation with Collins on Au-gust 15 during which Collins related that Denny had di-rected him to terminate Boston, Moraga and Johnson be-cause of the Executive Board letter Additionally, Bostonand Johnson testified to having overheard parts of thisconversation 9 That they did not overhear all of the conver-sation between Whipkey and Collins does not negate thecorroborative effect of their testimonies Thus,Whipkeytestified, in part, that when he had asked Collins what wasgoing on, the latter had replied that Boston, Moraga, andJohnson had been laid off because he had gotten a letterfrom the Union which had led his wife to call him at workand that when he had either shown the letter to Denny ordescribed it to Denny, Denny had issued instructions toterminate the three co-authors of the letter employed byRespondentWhile he testified that he had not heard Col-lins say that the discharges were being occasioned by theletter, Johnson did testify that in the portion of the conver-sation which he had overheard, Whipkey had asked whatwas going on and Collins had replied "They sent me anasty letter" Similarly, Boston testified that he had over-heard Whipkey's inquiry and Collins' response "Well, I gotthis letter" Clearly, Collins attributed the receipt of the9Contraryto Respondent's argument in its brief I attach no significanceto the failureofWhipkeytomention Johnson as being present when hespoke withCollinsAll thisdemonstratesis that Whipkeywas unaware thatJohnson,as well as Boston,was in a position to overhear his exchange withCollinsletter as the motivating factor which had led to the termi-nationsSimilar to the descriptions of the conversation betweenWhipkey and Collins was Blevins' description of his ownconversation and of that which he overheard Smith havingwith Collins that day Thus, Blevins testified that he wasapproached by Collins, who said that he wanted to explainwhy Boston, Moraga, and Johnson were being "let go,"that he had received the Executive Board letter which hadupset his wife, and that Denny had directed him to termi-nate the three discriminatees Later, in Blevins' presence,Collins told the same thing to business agent Smith-thathe had received the letter which had upset his wife and thatwhen he had described the letter to Denny, the latter hadsaid to get rid of Boston, Moraga, and JohnsonCollins did not deny making the statement to Smith at-tributed to him by Smith and Blevins Although he diddeny tellingWhipkey and Blevins that Boston, Moraga,and Johnson had been terminated because of the letter, heconceded that he may have spoken with Whipkey on Au-gust 15, but was unable to recall having done so, and, fur-ther,he admitted having participated in a conversationwithBlevins that day during which he had discussedBoston's layoff, had told Blevins about receiving the letterfrom the Executive Board, and had said that he was upsetabout the letter He admitted also that it was possible thathe had told Blevins that Denny was going to lay off Bostonand that it was also possible that he had told Blevins thathe (Collins) had discussed the Executive Board letter withDennyCollins was not an impressive witness He appeared tobe reluctant to answer questions in areas where answersmight be adverse to his own or to Respondent's interestsIn addition, he evaded and attempted to evade answeringquestions directly on a number of occasions, as best illus-trated by the above-quoted portion of his testimony whenhe was cross-examined concerning whether he had toldWhipkey that Boston had been under consideration for theforeman's position on the pipeline crew By contrast,Whipkey, Blevins, and Smith, as well as Boston and John-son, answered questions put to them in a straightforwardfashion and appeared to be honest and sincere individualsIdo not credit Collins and I credit the testimonies ofWhipkey, Blevins, Smith, Boston, and Johnson that on Au-gust 15, Collins, in three conversations, attributed the dis-charges to the receipt of the letter In addition, I find thatat 9 a in on that same day, Collins told Boston that thethree co-signers of the letter who were employed by Re-spondent were going to be discharged because of Denny'shostility occasioned by the letter Such statements quiteclearly restrain and coerce employees in violation of Sec-tion 8(a)(1) of the ActNew Castle Lumber and Supply Co,Division of Peter Kuntz Co203 NLRB 937, fn 1 (1973),Carolina Quality Concrete Co,193 NLRB 463, 469, (1971)Therefore, I find that on August 15, Respondent,through Collins, told employees that Boston, Johnson, andMoraga were terminated because they had engaged in theprotected activity of co-signing a letter from the Union'sExecutive Board to Collins and, accordingly, that Respon-dent thereby violated Section 8(a)(1) of the Act BOVEE AND CRAIL CONSTRUCTION COMPANYC WhetherRespondentViolatedSection 8(a)(3) and (1) ofthe Act byDischargingEmployeesJohnson and Moraga onAugust 15 and by ThereafterFailing andRefusing toReinstate ThemAffirmatively, there are several factors indicating thatthe August 15 terminations were motivated by the protect-ed concerted activity of co-signing the Executive Board let-ter of August 13 which Collins received on August 14 anddescribed to Denny the following morning First, as foundabove, Collins admitted that this was the reason for theterminations on several occasions during the course of theday on August 15-prior to the discharges he admitted it toBoston and following the terminations he admitted it toWhipkey, then to Blevins, and, finally, to Smith in Blevins'presenceAs he was next in command to Denny, was asupervisor and was admittedly privy to the reason forDenny's decision to terminate Boston, Moraga, and John-son, Collins' comments are clearly attributable to Respon-dentValley Oil Co, Inc,210 NLRB 370 (1974),GlenroyConstruction Co, Inc,215 NLRB 866 (1974)Second, Collins was not the only official of Respondenttomake statements demonstrating that the true motive forthe August 15 terminations was the Executive Board letterto Collins Denny also did so Thus, in his August 17 letterto Business Manager Grimm, Denny first denied that theletter to Collins had been the reason for the terminationsand then proceeded to admonish Grimm on the need forthe general foreman-Collins-to be relieved of union re-strictions while performing his duties This, of course, is thevery thing that Respondent accuses Boston, Moraga, andJohnson of attempting to do through the Executive BoardAs there is no evidence of any other events which led Re-spondent to level a similar accusation against the Union,Denny could only have been referring to the August 13Executive Board letter to Collins when he wrote thesewords to Grimm Yet, if that Executive Board letter wasnot the reason for the terminations, why raise the subject ina letter discussing those terminations9 The only reasonableexplanation is that it was, in fact, the August 13 letterwhich occasioned the terminations and despite his denialof that fact, Denny wanted to be certain that the Unionunderstood Respondent's position on the matter This wasnot, of course, the only point at which Denny's statementsembody a similar admission Twice were similar admis-sions made during the course of Denny's testimony accus-ing Boston initially of attempting to dictate to Respondenthow to do things even though Respondent was assertedlyfollowing union rules and, on the second occasion, accus-ing the three terminated individuals of attempting to "run"the job as they wanted it run There is no evidence of anyattempt by Boston, Moraga, or Johnson to interfere withthe job In fact, the record is quite clear that they had nevervoiced complaints to Respondent or filed grievancesagainst Respondent in connection with operations at theSanta Suzana site Denny could only have been referring tothe August 13 letter when he made these comments Ac-cordingly, these statements disclose that his underlyingmotive for the terminations was his hostility toward Bos-ton,Moraga, and Johnson for participating in the trans-mittal of the Executive Board letter to Collins525A third factor demonstrating that the terminations re-sulted from the August 13 letter to Collins was the abrupt-ness of the terminations and a fourth factor is the timing ofthose discharges with relation to Denny's acquisition ofknowledge concerning the letter Thus, it is conceded thatCollins learned of the letter during the day on August 14,he read it that evening and on the following morning re-ported its contents to Denny during a conversation whenhe was told to lay off Boston, Moraga, and Johnson Al-though Collins and Denny both denied that the termina-tions were occasioned by Collins' report of receipt of theletter, "[t]he abruptness of a discharge and its timing arepersuasive evidence as to motivation"NLRB vMontgomery Ward & Co, Incorporated,242 F 2d 497, 502(C A 2, 1957), cert denied 355 U S 829 (1957) Moreover,Ihave credited those witnesses who testified that on Au-gust 15, Collins told them that Denny had directed him toterminate Boston, Moraga, and Johnson because of the let-terA fifth factor showing discriminatory motivation is thehigh percentage of signers of the August 13 letter who wereterminated on August 15 So far as the record discloses, theonly three individuals working for Respondent who signedthe August 13 letter were Boston, Moraga, and JohnsonThe only three persons terminated on August 15 were Bos-ton,Moraga, and Johnson This high percentage of letter-signers selected for termination is, in itself, a suspiciouscircumstanceEastman Kodak Company, et al,194 NLRB220 (1971),Montgomery Ward & Co v NLRB,107 F 2d555, 559 (C A 7, 1939), FW Woolworth Company, 25NLRB 1363, 1372-1374 (1940), enfd in pertinent part, 121F 2d 658 (C A 2, 1941) This suspicion is only heightenedby the fact that an apprentice was retained while personsof the caliber of Moraga and Johnson were terminatedThough Denny testified that Respondent was obliged tomaintain a certain percentage of apprentices, there is noevidence supporting such a contention, there never wasany explanation of the percentage required, assuming thatsuch a requirement existed, and there were a number ofapprentices on the stand, thereby raising the question ofwhy it would be necessary to maintain an additional ap-prentice in the fabrication shopThe final affirmative factor demonstrating that Respon-dent was motivated by the letter in effecting the August 15terminations is the shifting nature of the reasons advancedfor the terminations Having first told Boston that the ter-minations were being effected because of the ExecutiveBoard letter, Collins then refrained from listing this as areason on the work order and, pressed by Boston to put areason on the work order, Collins left the area of the threeterminated individuals and later returned with "Work notsatisfactory" inserted on the three work orders This partic-ular sequence of events raises two points if, as Respondentcontends, the decision to terminate the men had beenmade during the prior week and if the date of terminationwas advanced because of lack of production, why was itnecessary for Collins to go elsewhere to obtain advice onthe reason to insert on the work orders, and, secondly, whyshould Collins have concurred in this conclusion when headmittedly was satisfied with the work of all three men andwithin a month of the terminations admitted to Whipkey 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Boston had been scheduled to supervise the work ofinstalling 21-6-9 heavy wall piping prior to his termina-tion'?Then, when Smith arrived at the project and com-menced a dispute concerning Respondent's reason for theterminations, Respondent abandoned the reason listed onthe work order and, for the first time, advanced the reduc-tion-in-force defense which it has adhered to throughoutthis proceedingAccordingly, to cover Collins' admissionof the real reason for the discharge, Respondent first ad-vanced as a reason for the terminations that the work ofthe three men was not satisfactory Faced, then, with acontroversy concerning this reason and apparently recog-nizing that it might be difficult to sustain such a position,Respondent changed direction and adopted the more de-fensible position that the terminations were to be effectedin any event due to the declining work at the siteIn fact, this final line of defense-reduction in force-presents both gaps and inconsistencies as pointed out insection VI,supraThus, if, as Denny testified, continuedwork on the "small stuff" risked impeding installation ofthe "big stuff," why were Boston, Moraga, and Johnsonpermitted to continue performing such work once the fab-rication shop had been moved to the pump house Dennytestified that it was because Respondent wanted to be"nice guys and let it go through the end of the week " This,however, makes no sense in light of certain other portionsof Denny's testimony It was not uncommon for Respon-dent to effect terminations in mid-week for, as Dennypointed out, "you are spending something like a hundredthousand dollars a week, you have to take into consider-ation that youjust cannot be a good guy all of the time andyou have to lay off and not every time it is on Friday "Indeed, mid-week layoffs were not uncommon at Respon-dent and in this particular case, if there really was concernabout continued fabrication of the "small stuff," it hardlymakes sense to permit Boston, Moraga, and Johnson tocontinue fabricating this type of material merely to be a"good guy " In fact, in view of the intensity with whichDenny voiced his complaint that Boston had been creating"friction," it hardly is likely that, if true, Denny wouldhave been so charitable as to create an exception to thepractice of terminating employees when no longer neededwithout regard to the point in the workweek when this oc-curredThe charge of causing friction at the project, leveled byRespondent against Boston, ultimately proved to be un-supportableDenny was unable to provide more than oneillustration of what he meant by this generalized chargeagainst Boston and with regard to that illustration wasunwilling to even make an effort to describe fully what hadtaken place Though this incident allegedly involved Col-lins, the latter did not corroborate Denny's testimony In-stead, after making the same generalized charge againstBoston, Collins also listed but one example and this turnedout to be an incident where, concededly, Collins had vio-lated Respondent's normal procedures, thereby upsettingBostonYet, there is no evidence that Boston thereaftermaintained an attitude of hostility toward Collins becauseof this incident Beyond this, taken together, the incidentdescribed by Denny and the incident recited by Collinshardly support their generalized charge that Boston wasgenerating "friction" and thereby impeding production atthe test site It is also noteworthy that while Denny testifiedto receiving reports from Superintendent Goodwine con-cerning this "friction," at no point was Goodwine called tocorroborate Denny in this regard nor was the failure to callhim as a witness explainedNor was the selection of Johnson and Moraga for termi-nation as logical as Denny attempted to portray The effectof terminating them was to break up two and possiblythree, if the apprentice fitter working with Traitanero wasthe one then moved to work with Whipkey, teams This, ofcourse, clearly was contrary to Respondent's overall policyof avoidingloss ofefficiency by avoiding disruption of thepersonnel in a given area It is not disputed that Johnsonwas a novice in welding the 21-6-9 materialBut, so wasevery other welder at the Santa Suzana site Though Dennyclaimed that there had been complaints from the superin-tendent concerning Johnson's work, no superintendent wasproduced to corroborate Denny in this regard and it is notdisputed that Collins had expressed satisfaction withJohnson's workWhile Johnson had never worked in theone test stand, he had worked on the other stand and,though Denny claimed that there was a difference betweenwork done on the two stands, he never explicated what hemeant by this and it is hard to understand what this differ-ence could have been in view of the fact that both standswere erected for testing space shuttleenginesA similarfate was suffered by Denny when he attempted to distin-guish between shop and stand welding Obviously, the for-mer is done on the ground and the latter on a scaffoldHowever, as Whipkey testified, other than the height atwhich one works, there was no evidence of any substantialdifference in the welding for the twoareasIn fact, whatev-er difference may have existed was rendered largelyirrele-vant by Denny's own testimony that Respondent did notneed a lot of welding on this standRespondent's defense of a carefully planned decision tolay off Boston, Moraga, and Johnson and to assign Suza toserve as working foreman in the fabrication shop was fur-ther undermined by Whipkey's unrefuted description ofthe events which followed August 15 Thus, Moraga wasreplaced by an apprentice fitter whose work so impededWhipkey's production that he complained about the mat-terThis then led to the assignment of Sota as Whipkey'sfitter, an assignment which generated even less productiveresultsOnly then did Suza commence serving asWhipkey's fitter Quite clearly this somewhat confused ef-fort to find an adequate replacement for Moraga contra-dictsRespondent's thesis that during the week precedingthe terminations there was a carefully planned decision asto how the fabrication shop work should be handled afterthe move to the pump house Unexplained was what hap-pened to Traitanero and the other fitter assigned to thefabrication shop prior to the terminations Undenied wasWhipkey's testimony that he continued performing thesame duties at the pump house following the terminationsAs stated above, I found Collins to be a singularly unim-pressive witnessWhile making a somewhat better appear-ance as a witness, I had reservations about Denny duringthe time that he testified These reservations are borne outby analysis of his testimony concerning Respondent's de- BOVEE AND CRAIL CONSTRUCTION COMPANYfense In fact, there are simply too many gaps and inconsis-tencies in Respondent's defense to find that it is support-ableAs the United States Court of Appeals for the NinthCircuit stated inShattuck Denn Mining Corporation [IronKing Branch] v NLRB ,362 F 2d 466, 470 (1966)If he [the trier of fact] finds that the stated motive fora discharge is false, he certainly can infer that there isanother motiveMore than that, he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where, as in this case, thesurrounding facts tend to reinforce that inferenceI find that the motive advanced by Respondent for theAugust 15 terminations is false I further find, as statedabove, that surrounding facts tend to reinforce that infer-ence, since they show that Respondent was motivated bythe Executive Board letter to Collins when Denny madethe decision to terminate Boston, Moraga, and JohnsonWhat appears to have happened is that Respondent hadreduced its shop fabrication complement prior to movingthat work to the Coca 4(b) test standWhen Denny wasnotified of the Executive Board letter, he then directed theterminations of the signers employed by Respondent Un-able to persuade the Union that the terminations were forunsatisfactory work, Respondent then attempted to cloakits unlawful motive for the terminations by attempting tofit them under the umbrella of its reduction in force-aseemingly simple matter in view of the complexity of thework and Respondent's ability to shift work between thestand and the fabrication shop 10 Therefore, I find that Re-spondent did discharge Moraga and Johnson for engagingin the protected activity of participating in sending the Ex-ecutive Board letter of August 13 to Collins As the sendingof this letter was activity protected by Section 7 of the Act,I find that these discharges violated Section 8(a)(1) of theAct In view of this finding, it is unnecessary to determinewhether Respondent also violated Section 8(a)(3) of theAct in this regard SeeJacobs Transfer Inc, supraat 219Respondent further contends that it settled this matterby telling the Union that it was willing to accept the threeindividuals back as employees if, when Respondent nextsought employees, the Union were willing to dispatchthem Two points are significant in this regard First, suchan offer is, in effect, no more than an invitation to reapplyfor work Such an offer does not constitute a valid offer ofreinstatementSeeHydro-Dredge AccessoryCo,215NLRB 138 (1974) Respondent was "simply offering theemployees jobs as new hires, something clearly lessthan they were entitled to receive "Rushton & MercierWoodworking Co, Inc,203NLRB 123, 127, enfd 86LRRM 2151, 75 LC ¶10, 384 (CA 1, 1974), cert denied419 US 996 (1974) Second, under Section 10(a) of theAct, the Board's power to prevent persons from engagingin any unfair labor practice "shall not be affected by anyother means of adjustment or prevention that has been or10 It may also be possible, in view of payroll clerk Ortiz testimony concernmg what was told to her when she received the call regarding the termi-nations, that Denny had early formulated the defense that he would ad-vance as a pretext but had failed to communicate it to lower supervisionthereby causing the lower-level confusion527may be established by agreement, law, or otherwise " Ac-cordingly, even assuming that the Union was satisfied withthe resolution of this dispute, there is no basis on which theBoard would withhold jurisdiction in this matter (See sec-tion III,supra)In fact, the Union was not satisfied withRespondent's willingness to accept Boston, Moraga, andJohnson as new hires in the event that they were dis-patched Consequently, I find that there has been no pri-vate adjustment of this matterTherefore, I find that Respondent did violate Section8(a)(1) of the Act by discharging and thereafter failing andrefusing to offer reinstatement to Franklin Johnson andWilliamMoraga because they engaged in the protectedconcerted activity of participating in the sending of in-traunion correspondence to another member of the Unionconcerningmatters of internal administration of theUnion Respondent's motion to dismiss this allegation ofthe complaint is denied In view of this finding, I concludethat it is unnecessary to reach the further question ofwhether this conduct violates Section 8(a)(3) of the ActD Whether Respondent Discharged Supervisor Boston onAugust 15 and Thereafter Failed and Refused to ReinstateHim in Order to Discourage Its Employees from EngaginginUnion and/or Protected Concerted Activities, If So, DidRespondent Thereby Violate Section 8(a)(1) of the ActAn employer is free to discharge a supervisor because ofhismembership in a labor organizationBeasley v FoodFair of North Carolina, Inc, supraHowever, an employer'sfreedom in this regard is not unbridled for as the Courtpointed out inFlorida Power & Light Co, supra,417 U S at808, fn 18,It has been held that this right is limited to the ex-tent that an employer cannot discharge supervisorypersonnel for participation in the union where the dis-charge is found to interfere with, restrain, or coerceemployees in the exercise of their protected rights, seeNLRB v Talladega Cotton Factory, Inc,213 F 2d 209(CA 5 1954), or where it is prompted by the supervi-sors' refusal to engage in unlawful activity, seeNLRBv Lowe,406 F 2d 1033 (CA6 1969)In the instant case, as noted in footnote9, supra,therewas no contention or evidence to support a contention thatBoston's discharge was the result of his supervisory statusand his participation in protected activities It is clear, asshown by the discharges of Moraga and Johnson, that Bos-ton would have been terminated regardless of his status forparticipating in the transmission of the August 13 letter toCollinsAccordingly, Boston's "discharge was an integralpart of a pattern of conduct aimed at penalizing employees" for their concerted activities and, as such, "tended toinsure the success of the plan to rid the" project ofthose who were responsible for receipt of the letter by Col-linsKey West Coca-Cola Bottling Co,140 NLRB 1359,1361 (1963), see alsoKrebs and King Toyota, Inc,197NLRB 462, 463, fn 4 (1972) That motive would be evidentto Johnson and Moraga who were terminated for the samereason and at the same time as Boston Consequently, thedischarge of Boston "interfered with, restrained, and 528DECISIONSOF NATIONALLABOR RELATIONS BOARDcoerced rank-and-file employees in the exercise of their[protected] rights within the meaning of Section 8(a)(1) ofthe Act"BetterMonkey Grip Company,115 NLRB 1170,1171 (1956), enfd 243 F 2d 836 (C A 5, 1957), cert denied355 U S 864 (1957)Therefore, I find that Respondent did discharge andthereafter refuse to reinstate Robert Boston because ofBoston's participation in the transmission of the August 13Executive Board letter to Collins and that the dischargehad the effect of interfering with, restraining, and coercingemployees in the exercise of their protected rights underSection 7 of the Act, thereby violating Section 8(a)(1) ofthe Act Respondent's motion to dismiss this allegation ofthe complaint is deniedVIIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the Respondent's operations describedin section II above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerceConclusions1Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaningof Section 2(5) of the Act3By terminating Franklin Johnson, William Moraga,and Robert Boston and failing to make valid offers of rein-statement to them thereafter, and by telling employees thatthe terminations had been occasioned by protected con-certed activities within the meaning of Section 7 of the Act,Respondent has interfered with, restrained, and coercedemployees in violation of Section 8(a)(1) of the Act4 It is unnecessary to reach the question of whether Re-spondent violated Section 8(a)(3) of the Act by terminatingJohnson and MoragaTHE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered toceaseand desist therefrom and that it take certain affirma-tive action to effectuate the policies of the Act Regardingthe latter, Respondent will be required to offer FranklinJohnson,William Moraga, and Robert Boston reinstate-ment to their former positions or if those positions no lon-ger exist, to substantially equivalent positions without prej-udice to their seniority or other rights and privileges,dismissing, if necessary, anyone who may have been hiredto perform the work which they had been performing priorto the time that they were terminated August 15 Addition-ally,Respondent will be required to make them whole forany loss of earnings they may have suffered by reason oftheir unlawful termination with backpay to be computedon a quarterly basis, making deductions for interim earn-ings, and with interest to be paid at the rate of 6 percentper annumF W Woolworth Company,90 NLRB 289(1950), IsisPlumbing & Heating Co,138 NLRB 716 (1962),enforcement denied on different grounds, 322 F 2d 913(CA 9, 1963)CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act2The Union is a labor organization within the meaningof Section 2(5) of the Act3By terminating and failing to offer reinstatement toFranklin Johnson,William Moraga, and Robert Bostonand by telling employees that their terminations had beenoccasioned by their protected activities, Respondent hasviolated Section 8(a)(1) of the Act4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act5 It is unnecessary to resolve the question of whetherthe discharges of Johnson and Moraga also violated Sec-tion 8(a)(3) of the ActUpon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommendedORDER 11Respondent, Bovee and Crail Construction Company,Paramount, California, its officers,agents, successors, andassigns, shall1Cease and desist from(a)Discharging or otherwise discriminating against anyemployee in regard to hire or tenure of employment or anyterm or condition of employmentfor engaging in concert-ed activity protected by Section 7 of the Act(b)Discharging or otherwise discriminatingagainst su-pervisors where such conduct has the effectof interferingwith, restraining, or coercing employees in the exercise oftheir rights protected by Section 7 of the Act(c)Telling employees that other employees have beenterminated because they engaged in protectedactivitieswithin the meaning of Section 7 of the Act(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act2Take the following affirmative action designed to ef-fectuate the policies of the Act(a)Offer Franklin Johnson, William Moraga, and Rob-ert Boston immediate and full reinstatement to their for-mer positions of employment,dismissing, if necessary, any-one who may have been hired or retained to perform thework which they had been performing prior to the timethat they were terminated on August 15, 1974, or, if their" In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board the findingsconclusions, and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes BOVEE AND CRAIL CONSTRUCTION COMPANYformer positions no longer exist,to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges,and make them whole for any loss ofpay they may have suffered as a result of the discrimina-tion, in the manner set forth above in the section entitled"The Remedy "(b) Preserve and make available to the Board or itsagents all payroll and other records necessary to computethe backpay and reinstatement rights as set forth in "TheRemedy" section of this Decision(c)Post at its Paramount,California,facility copies ofthe attached notice marked"Appendix"12Copies of thenotice on forms provided by the Regional Director for Re-gion 31,after being duly signed by Respondent's author-ized representative,shall be posted by Respondent imme-diately upon receipt thereof and maintained by it for 60consecutive days thereafter in conspicuous places, mclud-mg all places where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that said notices are not altered,defaced,or coveredby any other material(d)Notify the Regional Director for Region 3 1, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewithIT IS FURTHER ORDERED that the consolidated complaintbe, and it hereby is, dismissed insofar as it alleges a viola-tion of Section 8(a)(3) of the Act regarding the termina-tions of Johnson and Moraga12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading `Posted byOrder of the National Labor Relatons Board" shall read ` Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIX529NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives allemployees the following rightsTo organize themselvesTo form,loin,or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activity except tothe extent that the employees'bargaining represen-tative and employer have a collective-bargainingagreement which imposes a lawful requirement thatemployees become union membersWE WILL NOT discharge or otherwise discriminateagainst any employee for engaging in activity protect-ed by the National Labor Relations ActWE WILL NOT discharge or otherwise discriminateagainst any supervisor where such conduct has the ef-fect of interfering with,restraining,or coercing em-ployees in the exercise of their rights protected by Sec-tion 7 of the ActWE WILL NOT tell employees that other employeeshave been terminated because they engaged in activi-ties protected by the National Labor Relations ActWE WILL NOT in any manner interfere with any ofyour rights set forth above which are guaranteed bythe National Labor Relations ActWE WILL offer Franklin Johnson, William Moraga,and Robert Boston immediate and full reinstatementto their former positions,dismissing, if necessary, any-one who may have been hired or retained to performthe work which they had been performing prior to thetime that they were terminated on August 15, 1974, or,if their former positions no longer exist,to substantial-ly equivalent positions,without prejudice to their se-niority or other rights and privileges,and make themwhole for any loss of pay they may have suffered as aresult of our discriminationBOVEE AND CRAIL CONSTRUCTION COMPANY